ACCEPTED
                                                                             12-14-00262
                                                             TWELFTH COURT OF APPEALS
                                                                           TYLER, TEXAS
                                                                     4/24/2015 2:16:04 PM
                                                                            CATHY LUSK
                                                                                   CLERK

                 NO. 12-14-00262-CV

          ______________________________
                                                          FILED IN
                                                   12th COURT OF APPEALS
                    IN THE                              TYLER, TEXAS
           TWELFTH COURT OF APPEALS                4/24/2015 2:16:04 PM
               AT TYLER, TEXAS                          CATHY S. LUSK
                                                            Clerk
          ______________________________


     CHARLES ALFORD and MARY LOU ALFORD,
                              Appellants

                          VS.

ROBERT THOMAS McKEITHEN, EOG RESOURCES, INC. and
         CENTRAL TEXAS LAND SERVICES,
                              Appellees

          ______________________________


           Appealed from the District Court of
             San Augustine County, Texas

          ______________________________

               APPELLANTS’ BRIEF
          ______________________________


                                TOM RORIE
                                State Bar No. 17238000
                                210 North Street
                                Nacogdoches, TX 75961
                                (936) 559-1188
                                FAX (936) 559-0099

                                ATTORNEY FOR APPELLANTS



          ORAL ARGUMENT REQUESTED
                        IDENTITY OF PARTIES AND COUNSEL

       In accordance with Rule 38.1(a) of the TEXAS RULES OF APPELLATE PROCEDURE , Appellants
Charles Alford and Mary Lou Alford provide the following list of all parties, and the names and
addresses of all counsel:

Appellants:          Charles Alford
                     Mary Lou Alford

Counsel:             Tom Rorie
                     Attorney at Law
                     210 North Street
                     Nacogdoches, TX 75961
                     (936) 559-1188
                     FAX (936) 559-0099

Appellee:            Robert Thomas McKeithen

Counsel:             Noel D. Cooper
                     Law Offices of Noel D. Cooper
                     117 North Street, Suite 2
                     Nacogdoches, TX 75961
                     (936) 564-9000
                     FAX (936) 715-6022

                     Bill McWhorter
                     Bill McWhorter & Associates
                     119 North Street, Suite A
                     Nacogdoches, TX 75961-5200
                     (936) 564-2676
                     FAX (936) 564-6455

Appellees:           EOG Resources, Inc.
                     Central Texas Land Services

Counsel:             Jason R. Mills
                     Graham K. Simms
                     Jeff K. Heck
                     Freeman Mills PC
                     110 N. College, Suite 1400
                     Tyler, TX 75702
                     (903) 592-7755
                     FAX (903) 592-7787


                                              ii
                                                    TABLE OF CONTENTS
                                                                                                                                Page
Identity of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

Summary of the Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix

Point of Error . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                      The Trial Court Erred as a Matter of Law in Holding That an Exhibit
                      Attached to a Warranty Deed With Vendor’s Lien was Wholly Incor-
                      porated by Reference into the Deed

Arguments and Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

           Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

           Argument and Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

                      Rules of Contract Construction Apply to Deeds . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                      Basic Rules of Construction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                      The Deed is Construed Against Grantors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

                      Rules Adopted by the Courts on Incorporation of Documents . . . . . . . . . . . . . . . 4

                      Is the Reservation Part of the Property Description . . . . . . . . . . . . . . . . . . . . . . . . 7

                      What Happens to the Matter That is Not Incorporated? . . . . . . . . . . . . . . . . . . . . 7

                      What Was the Intent of the Parties? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10


                                                                       iii
Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                                     iv
                                              INDEX OF AUTHORITIES

Cases                                                                                                                           Page

Alford v. Kuhlman Electric Corporation
716 F.3d 909 (CA5 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Arnold v. Sentry Savings Association
633 S.W.2d 811 (Tex. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Bob Montgomery Chevrolet v. Dent Zone Companies
409 S.W.3d 181 (Tex.App.–Dallas 2013, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6,8

Coker v. Coker
650 S.W.2d 391 (Tex. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,4

Foster Wheeler Energy Corporation v. An Ning Juang MV
383 F.2d 349 (CA5 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Guerini Stone Co. v. P.J. Carlin Construction Company
240 U.S. 264, 36 S. Ct. 306, 60 L. Ed. 636 (1916) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,6

Heritage Res., Inc. v. Nationsbank
939 S.W.2d 118 (Tex. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Hill & Combs v. First National Bank of San Angelo
139 F.2d 740 (CA5 1944) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Jones v. Sun Oil Co.
110 S.W.2d 80 (Tex.Civ.App.–Texarkana 1937, writ ref.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Lavaca Bay Autoworld, LLC v. Marshall Pontiac Buick Oldsmobile
103 S.W.3d 650 (Tex.App.–Corpus Christi 2003, no neg. writ hist.) . . . . . . . . . . . . . . . . . . . . . . 8

Luckel v. White
819 S.W.2d 459 (Tex. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Maupin v. Chaney
163 S.W.2d 380 (Tex. 1942) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Ogden v. Dickinson State Bank
662 S.W.2d 330 (Tex. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8



                                                                  v
Owen v. Hendricks
433 S.W.2d 164 (Tex. 1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4,5,6

Pritchett v. Gold’s Gym Franchising, LLC
2014 Tex.App. LEXIS 1281 (Tex.App.–Dallas 2014, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . 4

Ralston Purina Co. v. Barge Juneau and Gulf Carribbean Marine Lines
619 F.2d 374 (CA5 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Ray v. Elder
2007 Tex.App. LEXIS 4170 (Tex.App.–Tyler 2007, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . 4

Reeves v. Towery
621 S.W.2d 209 (Tex.App.–Corpus Christi 1981, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Rice v. Cook
367 S.W.2d 386 (Tex.Civ.App.–Austin 1963, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Starcrest Trust v. Berry
926 S.W.2d 343 (Tex.App.–Austin 1996, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Sullivan v. City of Galveston
17 S.W.2d 478 (Tex.App. 1928, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Tribble & Stephens Co. v. RGM Constructors, L.P.
154 S.W.3d 639 (Tex.App.–Houston [14th] 2004, pet.rev.den’d.) . . . . . . . . . . . . . . . . . . . . . . . . . 6

Valence Operating Co. v. Dorsett
164 S.W.3d 656 (Tex. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3


Books and Treatises                                                                                                             Page

Williston on Contracts § 30-25 (4th Ed.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


Codes, Rules and Statutes                                                                                                       Page

TEXAS RULES OF APPELLATE PROCEDURE , Rule 9.4(i)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

TEXAS RULES OF APPELLATE PROCEDURE , Rule 38.1(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii




                                                                  vi
                                  STATEMENT OF THE CASE


       Appellants brought suit against the Appellees seeking a judgment that they owned all the

interest in minerals in three tracts of land in San Augustine County that were owned by their grantors

as of the date they acquired those tracts.

       Appellants filed a motion for summary judgment, which was denied by the trial court, raising

the same issue as raised in this appeal. They also filed a motion immediately before trial began for

the trial court to construe the deed as a matter of law. The court ruled that an exhibit to the deed was

incorporated for all purposes.

       Trial before a jury was held on several issues, on issues of mutual mistake, limitations,

trespass to try title, etc. The jury failed to find mutual mistake. Based on the jury verdict the court

rendered judgment for the Appellees. Appellants filed a motion for new trial, which was denied.

This appeal was then perfected.




                                                  vii
                                     STATEMENT OF FACTS


        Appellants were acquainted with a Jack and Annie Jessup in San Augustine County who

owned three tracts of land. Appellants had leased the land and known the Jessups for many years.

In 2003 Annie Jessup told Mary Lou Alford she and her husband wanted to sell their land to them.

They reached an agreement as to price and that the Jessups would owner-finance the sale.

        Annie Jessup went to a San Augustine Title Company to have documents prepared. A

Warranty Deed With Vendor’s Lien, Deed of Trust, and promissory note were executed. The

documents needed to close the transaction were executed on April 25, 2003. The deed is the

document in question in this suit (App. 1). It contained a section entitled “Reservations from

Conveyance and Warranty” in which was included the following language “For Grantor, a

reservation for the full possession, benefit, and use of Tract Two for the remainder of the life of

Grantor, as a life estate.” There was a space provided immediately below that section in which the

initials of all the parties were entered.

        Attached to the deed was an exhibit, marked Exhibit A. The deed referred to this exhibit,

by saying in the description of Tract One the following: “and being more particularly described by

metes and bounds on Exhibit “A” attached hereto.”

        Exhibit A contained photocopied descriptions of the tracts copied from older deeds. In

particular, it contained a description of “Tract One” which began with a property description by

metes and bounds but then, without any break or interruption, began stating a reservation of

minerals. The attorney who prepared the deed did not intend to include any mineral reservation (RR

59). The legal assistant who prepared the deed testified that she copied the description for an 1950



                                                viii
deed and did not notice that it contained a mineral reservation (RR 27-32; App. 2).

       Initially it was believed that Appellants owned the minerals under the tract. They were

approached to lease, and did lease, the minerals. A few years later they were notified that they did

not own the minerals after all, and once they learned they would not be paid for the minerals being

produced from their tracts they brought suit in District Court in San Augustine County against the

lessee and producer, EOG Resources, Inc. and the party who transferred the lease to EOG, Central

Texas Land Services, as well as against Robert Thomas McKeithen, who was an heir of the Jessups

and acted in a representative capacity for them. Both of the Jessups were deceased prior to trial.




                                                ix
                               SUMMARY OF THE ARGUMENT


        The deed conveying real property to Appellants did not reserve any minerals by the Grantors

even though there was a mineral reservation included on an attached exhibit, because the parties did

not intend to incorporate that exhibit for all purposes. The exhibit was attached solely for the

purpose of providing a metes and bounds description of the land being conveyed.

        The primary goal of the court is ascertain the intent of the parties. When the parties had the

opportunity to reserve minerals in the deed itself and chose not to do so, and when the incorporation

of the exhibit was for a limited purpose, the effect of the exhibit is limited to its stated purpose only.

        The court should strike from the deed in question and the exhibit any reference to a

reservation of minerals, as the parties’ intent was not to incorporate such a reservation. The court

should render judgment that Appellants are the owners of all minerals which were owned by the

grantors at the time of the execution of the deed.




                                                    x
                          POINT OF ERROR

POINT OF ERROR NO. 1:

           THE TRIAL COURT ERRED AS A MATTER OF LAW IN
           HOLDING THAT AN EXHIBIT ATTACHED TO A WARRANTY
           DEED WITH VENDOR’S LIEN WAS WHOLLY
           INCORPORATED BY REFERENCE INTO THE DEED.




                                 1
                             ARGUMENTS AND AUTHORITIES

                                           ARGUMENT

Point of Error No. 1: THE TRIAL COURT ERRED AS A MATTER OF LAW IN HOLDING
THAT AN EXHIBIT ATTACHED TO A WARRANTY DEED WITH VENDOR’S LIEN WAS
WHOLLY INCORPORATED BY REFERENCE INTO THE DEED.


                               ARGUMENT AND AUTHORITIES

       This case tests the limits of incorporation of a document into another document. The

instrument in question is a Warranty Deed With Vendor’s Lien executed by Jack P. Jessup and wife,

Annie Elizabeth Jessup, to Appellants dated April 25, 2003 (App. 1). The deed identified three tracts

of land in San Augustine County, Texas. The deed itself made no mention of any reservation of

minerals; in fact the parties all initialed a section of the deed regarding reservations from the

conveyance and it does not mention minerals. The issue is the effect of an attached Exhibit A. That

page contains a metes and bounds description for “Tract One,” but also includes in that description

a reservation of minerals, which the evidence showed was copied, in error from an old deed (App. 2).

       That the inclusion of the reservation of minerals was a mistake is clear. The attorney who

prepared the deed stated there was no intent to include the mineral reservation. (RR Vol. 4, p. 59).

The legal assistant who copied the attachment and attached to the deed testified that she did so in

error. (RR Vol. 4, pp. 27-32). She copied the property description from a prior deed to the property

executed in 1950 and failed to see the reference to a mineral reservation in the description.

       Appellants filed a motion for summary judgment contending that as a matter of law the

reservation of minerals was not incorporated into or part of the deed (App. 3 and 4). They renewed

that argument at the time of trial by filing a motion to construe the deed (App. 7). The trial judge



                                                 2
ruled that Exhibit A was entirely incorporated into the deed (App. 8). After that ruling the case was

tried to a jury on the theory of mutual mistake, and Appellants lost (App. 9 and 10). Appellants filed

a motion for new trial raising again the issue of construction of the deed (App. 11). The motion for

new trial was denied (App. 12).

          The question is as follows: Does a reference in a deed to an attachment which incorporates

it for a specific purpose also incorporate it for any or all other purposes?


                  RULES OF CONTRACT CONSTRUCTION APPLY TO DEEDS

          A deed is a form of contract, and construed in the same manner. The courts have been

consistent in holding that the rules of construction of contracts are the same as those that apply to

deeds or other instruments of conveyance. Arnold v. Sentry Savings Association, 633 S.W.2d 811,

815 (Tex. 1982); Starcrest Trust v. Berry, 926 S.W.2d 343, 351-352 (Tex.App.–Austin 1996, no writ

hist.).


                                BASIC RULES OF CONSTRUCTION

          The basic rules of contract construction are well established. First, the primary goal is to

determine the actual or true intent of the parties as they have stated it in the instrument. Coker v.

Coker, 650 S.W.2d 391, 393 (Tex. 1983). In order to give effect to all the language or provisions

included in the document they executed the court should examine and consider the entire document

and all its provisions. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex. 2005).

Contract provisions are to be given their ordinary and accepted meanings unless the document

indicates the parties intended to use them is some technical or specific sense. Heritage Res., Inc. v.

Nationsbank, 939 S.W.2d 118, 121 (Tex. 1996). Even if parts of the instrument appear to be


                                                   3
contradictory or inconsistent, the court must attempt to harmonize those provisions to give effect to

all of them. Luckel v. White, 819 S.W.2d 459 (Tex. 1991). The court should avoid a construction

that if possible makes any provision meaningless. Coker v. Coker.

        With respect to a description of real property, it has been said that “[the sole purpose of the

description of property, as contained in a deed of conveyance, is to identify the subject matter of the

grant.” Maupin v. Chaney, 163 S.W.2d 380 (Tex. 1942); Rice v. Cook, 367 S.W.2d 386

(Tex.Civ.App.–Austin 1963, no writ hist.).


                     THE DEED IS CONSTRUED AGAINST GRANTORS

        If there is a reservation in a deed in favor of a grantor it must be most strongly construed

against the grantor and in favor of the grantee. Reeves v. Towery, 621 S.W.2d 209, 212

(Tex.App.–Corpus Christi 1981, no writ hist.). The same rule applies if the language used in the

deed was doubtful in intent. Jones v. Sun Oil Co., 110 S.W.2d 80 (Tex.Civ.App.–Texarkana 1937,

writ ref.). If the trial court was not certain of the intent of the grantor in reserving minerals, then

Appellants should have received the benefit of any doubt.


                             RULES ADOPTED BY THE COURTS
                            ON INCORPORATION OF DOCUMENTS

        Courts have explained the rule of incorporation of documents in ways that appear to create

a conflict.

        One line of cases is that represented by Owen v. Hendricks,433 S.W.2d 164 (Tex. 1968); Ray

v. Elder, 2007 Tex.App. LEXIS 4170 (Tex.App.–Tyler 2007, no writ hist.); Pritchett v. Gold’s Gym

Franchising, LLC, 2014 Tex.App. LEXIS 1281 (Tex.App.–Dallas 2014, no writ hist.). Those cases



                                                  4
recite the language of Owen v. Hendricks:

               It is uniformly held that an unsigned paper may be incorporated by
               reference in the paper signed by the person to be charged. The
               language used is not important provided the document signed by the
               defendant plainly refers to another writing.

This line of cases seems to say that stated purpose for an attachment is not material: if the

attachment or extraneous document is referred to at all, it comes in.

       A second lines of cases holds that other documents, whether attached or incorporated by

reference, are only considered for the purpose given by the parties themselves. In Guerini Stone Co.

v. P.J. Carlin Construction Company, 240 U.S. 264, 36 S. Ct. 306, 60 L. Ed. 636 (1916), the United

States Supreme Court held that “[A] reference by the contracting parties to an extraneous writing for

a particular purpose makes it a part of their agreement only for the purpose specified.”

       Several decades later the United State Court of Appeals for the Fifth Circuit adopted Guerini

in a construction case. Hill & Combs v. First National Bank of San Angelo, 139 F.2d 740 (CA5

1944). The court said:

               While a reference in a contract to plans and specifications imports
               them into and makes them a part of the contract, it is quite well
               settled that such a reference is not effective beyond the agreement of
               the contract and that if the contract contains qualifying words, they
               will be given effect, and the reference limited accordingly.

Thus the Fifth Circuit held that the rule of Owen v. Hendricks is limited: a mere reference is not

enough to incorporate the entire extraneous document or attachment, but the court must give the

incorporated matter the effect the parties intended.       If the words qualify the intent of the

incorporation, the court must limit its effect to what the parties agreed. That court has consistently

followed that rule: See Ralston Purina Co. v. Barge Juneau and Gulf Carribbean Marine Lines, 619



                                                 5
F.2d 374, 375-376 (CA5 1980), and Foster Wheeler Energy Corporation v. An Ning Juang MV, 383
F.2d 349 (CA5 2004).

        More recently, in Alford v. Kuhlman Electric Corporation, 716 F.3d 909, 914 (CA5 2013),

the Fifth Circuit said “it is important to note that when incorporated matter is referred to for a

specific purpose only, it becomes a part of the contract for that purpose only, and should be treated

as irrelevant for all other purposes,” citing Williston on Contracts § 30-25 (4th Ed.). Thus the court

is now saying that the extraneous matter does not come in automatically, but only the part the parties

intended to incorporate for the stated purpose: the remainder is disregarded.

        Texas courts have long recognized the Guerini rule. In Sullivan v. City of Galveston, 17
S.W.2d 478, 490 (Tex.App. 1928, no writ hist.), the court held that an attached document which

provided the interest rate on some bonds was only incorporated for the purpose of supplying the

interest rate and no other reason. Therefore, the court said that “the paper had no effect upon the

obligation of the parties expressed in the bond itself, other than to supply the evidence of the rate of

interest.”

        In Tribble & Stephens Co. v. RGM Constructors, L.P., 154 S.W.3d 639 (Tex.App.–Houston

[14th] 2004, pet.rev.den’d.), the court adopted the Guerini rule, citing a number of cases that have

followed it.

        More recently another Texas Court of Appeals has touched on the seeming conflict between

the language of Owen v. Hendricks and Guerini. In Bob Montgomery Chevrolet v. Dent Zone

Companies, 409 S.W.3d 181 (Tex.App.–Dallas 2013, no writ hist.), the Dallas court first cited Owen

v. Hendricks for the proposition that documents can be incorporated into an agreement of the parties,

even if they are unsigned, as long as the signed document “plainly refers” to the incorporated


                                                  6
document. But then the court added:

                No Texas case has expressly held that the complete incorporation by
                reference of another document requires the original document show
                the parties intended for the referenced document to become part of
                the contract. However the requirement for such a showing is
                supported by the general principle of contract law that reference to a
                document for a specific purpose incorporates that document only for
                the specified purpose.


             IS THE RESERVATION PART OF THE PROPERTY DESCRIPTION?

        Another issue is whether or not the reservation of minerals is in effect a part of the property

description. A reservation of minerals has the effect of reducing what is conveyed under the deed.

So in theory it does affect the description of the land if it limits or reduces the quantity of land

conveyed. Therefore, “the following tract of XX acres with the minerals reserved” would define

what is being conveyed.

        In the case before the bar the deed is complete in itself: it identifies the parties, conveys the

land, and provides an sufficient description of the land. What then is the purpose of the attachment?

It is to provide a metes and bounds description as a supplement to the shorter, more general

description of the land.


                           WHAT HAPPENS TO THE MATTER THAT
                                IS NOT INCORPORATED?

        In this case the parties stated that they were attaching Exhibit A for the sole purpose of

providing a metes and bounds description. So what happens to the old mineral reservation that the

legal assistant copied from the older deed and included because she failed to read to the end of the

page?



                                                   7
        In Bob Montgomery Chevrolet, Inc. v. Dent Zone Companies the court held that since it had

found that a document regarding information on the internet was not incorporated into the agreement

between the parties, that a clause in question, a forum selection clause, was not part of their contract.

Therefore, it ruled that the forum selection clause was not binding and had no effect.

        In Lavaca Bay Autoworld, LLC v. Marshall Pontiac Buick Oldsmobile, 103 S.W.3d 650

(Tex.App.–Corpus Christi 2003, no neg. writ hist.), the court found that since two provisions of the

contract conflicted, and the court can resolve that conflict by striking down one of the provisions,

that it had authority to strike down a writing in the contract so that no conflict existed.

        In Ogden v. Dickinson State Bank, 662 S.W.2d 330 (Tex. 1983), the court held that when two

provisions in a contract appear to be in conflict they should be harmonized if possible. In this case

that is not possible, some provision has to go to avoid the conflict. That provision is the mineral

reservation, the provision the parties did not intend to bind them.

        In this case the court cannot reconcile both the evidence of intent of the parties to reserve

only a life estate in one of the tracts, but reserve no minerals, with the entire language on Exhibit A.

But the court can reconcile the deed with only the metes and bounds description. Therefore the court

should order the mineral reservation stricken from Attachment A to the deed.


                         WHAT WAS THE INTENT OF THE PARTIES?

        The primary goal of construction of any document is to ascertain and give effect to the intent

of the parties. What evidences their intent?

        !       the parties indicated by their action that they considered any reservation from the

                conveyance important by setting aside a section of the deed for that subject with its



                                                   8
                own title

        !       the parties indicated by their action that they considered any reservation from the

                conveyance important by each initialing the section that covered that subject

        !       the deed was complete in itself, i.e. there was no necessity to refer to any attachment

                to complete the terms and provisions of their agreement

        !       the parties initialed the section of the deed that referenced reservations from the

                conveyance, but they did not initial or sign the reservation of minerals on the

                attachment

        !       the person who prepared the deed testified that the attached mineral reservation was

                not attached intentionally but in error

        !       the parties limited the purpose of the attachment to the deed to only providing a

                metes and bounds description

        !       the parties gave no indication in the deed itself that they intended to incorporate any

                provision of the attachment as a provision of the deed itself.

        For these reasons the only logical conclusion regarding the intent of the parties is that they

intended that the grantors reserve one thing only, a life estate as to one tract, and that Appellants

receive all their other interest in the property.


                                            CONCLUSION

        The trial court erred in construing the deed to Appellants by holding that the mineral

reservation found in the metes and bounds property description was incorporated for all purposes.

This case should never had gone to a jury, but rather should have been decided as a matter of law,



                                                    9
of contract interpretation. The court should reverse the judgment of the trial court and render

judgment that the mineral reservation included on Exhibit A to the deed in question is of no effect

and is struck, and that all minerals of the grantors in that deed passed to Appellants.

        The court should remand to the trial court the issue of Appellants’ damages for the removal

by any other parties of the minerals from the tracts conveyed to them, as well as damages to the

surface of those tracts.

        Appellants request that all costs be taxed against the defendants and that they have such

other relief as they may be entitled to receive.

                                                        Respectfully submitted,



                                                            Tom Rorie
                                                        Tom Rorie
                                                        State Bar No. 17238000
                                                        210 North Street
                                                        Nacogdoches, TX 75961
                                                        (936) 559-1188
                                                        FAX (936) 559-0099

                                                        ATTORNEY FOR APPELLANTS



                                CERTIFICATE OF COMPLIANCE

        Pursuant to TEXAS RULE OF APPELLATE PROCEDURE 9.4(i)(3), I hereby certify that this brief
contains 2,459 words (excluding any caption, identity of parties and counsel, statement regarding
oral argument, table of contents, index of authorities, statement of the case, statement of issues
presented, statement of jurisdiction, statement of procedural history, signature, proof of service,
certification, certificate of compliance, and appendix). This is a computer-generated document




                                                   10
created in WordPerfect, using 12-point typeface for all text. In making this certificate of compliance,
I am relying on the word count provided by the software used to prepare the document.



                                                            Tom Rorie
                                                       Tom Rorie



                                   CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document has been served on counsel for Appellees this
24th day of April, 2015, by e-file service.



                                                            Tom Rorie
                                                       Tom Rorie




                                                 11
                 NO. |]- r4-00]61-cv



                    IN THE
           TWELFTH COURT OF APPEALS
               AT TYLER" TEXAS




     CHARLES ALFORD and MARY LOU ALFORD.
                              Appellants

                           VS.

ROBERT THOMAS McKEITHEN. EOG RESOURCES. INC. and
         CENTRAI- TEXAS LAND SERVICES.
                               Appellees




           Appealed fioni the District Courl   of
             San Augustine County, Texas




        APPENDIX TO APPELLANTS' BRIEF



                                 I'OM RORIE
                                 State Bar No. 17238000
                                 21 0North Street
                                 Nacogdoches, TX 75961
                                 (e36) sse-1 I 88
                                 FAX (e36) 559-00ee

                                 ATTORNEY FOR APPELLANI'S



          ORAL ARGTIMENT REQUESTED
                                  APPENDIX


No.   Document

1     Warranty Deed with Vendor's Lien from .f essup to Alford dated April 25.2003

2     Warranty Deed fiom Fountain, Burns. and Jessup to Jack Jessup dated May 24.1950

3     Plaintiffs' Motion for Summary Judgment

4     Order Denying the Altbrds' Motion fbr Summary.ludgment

5     Plaintifl's' Third Amended Original Petition

6     Plaintiffs' First Supplemental Petition

7     Motion fbr Court to Construe Document Prior to Evidence and Submission of Issues
      to Jurv in Trial

8     Order on Construction by Court of Warranty Deed fiom Jack P. Jessup and Annie
      Elizabeth Jessup to Charles Alford and Mary Lou Alfbrd dated April 25"2003

9     Jury Verdict

l0    Judgment

11    Motion fbr New Trial

12    Order Denyins Plaintifls" Motion fbr New Trial
                                                                                                                                           .''l .t r 't     -.-,



                                                                                                                              ;$!g#ril,4';,Lrrios
                                                                                                                              :,il1.,j,11".[i       { "u';Ft'
                                                   .wa*i"r4i{t-trel!!                                                         a,,   rlt_|._rlaJ,ld.d,y'*_.oiir,ii,ur
                                                                                     _wqg_yr.,ql}ic{i,Ell1,.Lr

 )inte;   april   15, 2003

 Grauton iAeI( p,
                  JESS;LrP,
                                                                                     oto.,,,tu,,u
 .r6n10y r, rz, r'g11




 6rairteer cirARLEI,.
                          /irrer   re,,   ilfi ;,ff l;11'
                                                      """u' r, ijr>'" t64' rir'rr;rLrgrrriri.ne, sui rrul
                      Ar,IroRrr) nr,,
                                         wl}-li,
                                                 .'l:                                                    $rsh(0                            c'l'!i'       'l'e*s    759?2
                                 '^}r{I) ",,..,, M.Ai(y L0L,- ai,F.[)J{D
 Griy-1tr*,0 Mnlr{ng
                     A,rrir'cor (iJ:)
                                 ttrelttdln'rj           c.utit'l):   Itorr1ll 1' 1i6x
 e0nulderstioDi                                                                        '529, srir        Arilu'til,;, irr;\!rg:n1''
                                                                                                                                    corur,/ .i.{rx,ls.rsg?,r
 lltJlJf;?rii,[i';.i",li,i::                   1, r,o:    L,Lts i"( )0 r:r
                                                                                                             v'itpl c"rir.dr-nriu.J,u.;r
                               ',,'ui'tr,', ;.,                            l,,,t"l ;];i,,,;J,,;l't                                                    R.rto.r)8i11.     -..
 !:l ol:*of f rnrr ,i, .u,,,,,
 ,t*;tf:l,lli-i, ;;;il:t                  ;X   t;:l,,li::ii-l;,il,Ji];,ii,j,l,iliiil,i,i,ill,i;,f
                                                                                                              i,::ll,ii   l,X,,.,i,T::;?l,iu,,,f    il,H,,n**."        ,,, ,
 '#Tf;r,:llijf'r,+r,         r,i ir,rr,,, rLi,c,,1"      :




:3,i:"'ft'.'.Tl;r:l]:,, l't','"r'-- (\,,,u rc.LL. . ,,                                     "i, ,'.;:'.''l;,,,:"x,'lil."l,1r,lji:"1;,tiliJ;
l"f*tuu'.r",il.,i ;;,"l,iir,t;,j.;,;:X;:!l;li
 JJ;#;":]:f#,;,,:.'l,ir,t;,',:                     u,,
                                                          "lili,.     i.,, n,.,.,,.,";,,        .,,.,:   ,,i,i ;;;,;i,..;li:;;: ,,,,;:;r,;;;,,,,1r,
Trr.Af)? ?r,?L!r



                                           ,;'i;,,*,:,,,r-
*il*lfi*,',mf'$                                                                           j,i,, i i, i;i'i[+:*irilj,i:$*,ll
                                                                                                                                                                            I

iH*-itr,T,                  :frq#nTf,ljillt:fiiti.l;ilrffirr1r;iu;:ffi,lr,,,ii;,*il,il,irT ir"i,;:illtr
,:illT;      ;:Jli:     :;;:;:i'"'-,,r 'I,.',',ij             ,;           ,6   j,
                                                                                      ,   "
                                                                                              ,,,, ,"1,;;!.      ,,   ,.,, ,^0.o, ,;ntr:r            nr r-,c ,.r



r;'ffi,*#il'Tt;::lii:lli,,,r,i .;:                                        ; ,.:,': .. ,,
                                                                                                                      ''.,;;,;,r-r,,"*;;,
F.ln"At,:,j;i.;',;l;',ji,,il'j*;,,,,,; ln,,,,,, 0                                 '




-,4diiit$d,$,*1,l i;{                                        -:;,, i,,;i,,.':i }r*,.
                                                            ii[' i- :*,,,-#t:
yg,n:::::*l;'iv;il*d;;i;ff.Jit),:lJ;:'rjJ,ll,ii$l;jru*;jii:l;:;iijl*i'flf]iti,,ffilij


                                                                          r;elurjr: t)ir; plilLrti,



                                                                          ),          !la', :tu;h,rri
                                                                                                                           "l/&,n
                                                                                                                    J,,(; €;;=t'::           lr-,
                                                                                                                                                    /'
                                                                                                                                                         ;.,2   (=r >., L
                                                                                                                                                                            (t   )




                                                                                                                                                                                     PLAINTIFFS'
                                                                                                                                                                                     EX}{tBIl'A
ti;i;t


  '"'l-' .,'-1!1d.._l
                                r)Al[i;
              ,,.!lt:r.o:;       ,;i;rc         _,,.,;1 )*,,:1,
                                                                                             '"

                                         :,.,.'',- l'.1'utiu;'' ;rl
                                                                ,u            :::i      I !i'l
                                                                                          :"' !
              ;ifl*H lly";;,                                            ,j,':     i*;q*;;;,tli-i;'*il['iiii r,;tr#i:,
                                                                                                              '
                                                                                                                                                                                            ;'-"
         , u**i. :.irtF';ffifli;': ii'ii;l:!ii
           ifffn:-;j$:r,r,Bll-:ii;qi-iffi;i,r'i,,,,idil;
                                 :;i;f; ;;jil            il:ilil-;;,i"::i;,"
                                                                                                                                                      ;;"                               l


                                                                                                                                                                                        i

           ffi::l'11.:111,'iiii
         .'^iin'l.'$'i:i;j{.'i;:iii'|ii', ;",;' :1; ;1 il;,i1'i,;"ii ;'irii ;'
           iF li+iJ|'lsrli
                                l**l,f ';if:' iii,l:fli,il*;Ulii,:
                                      fi - ;il.'l, #1r,;;i,ii'.,,i;,i,,
          6f;ffr.;"[ilf
          u*,"i*,niliJl_tl',$,iil,lrl,ruirui':"i;
                                                  lL':,1,i;,u,;t:;i,.;l;,:i;"::,;ll:tou;;.1_..i.=..



                                 i.1 |


     tlis'i   e   €:,uq!t1 ,nrac,
                            J loi oo .)r, ))it?i)0r
                                          ,,. ,_ . ..
                                                      c'i' "l''vtrl , i'1"''L,,lg(r
    o: r-nd e,. :rafn cl.                                             i'ri.,'Llrlg(r r't'
                                                                                     r.r, 5r'.                                              aI .li
                          ,rr,, I                                                         5r.. 'iiurl'u'iiti;']'i:tu .r^,..
                                                                                               .iiur,r,u,iji;l i,,, 0orinlr' ,
    trefrger pgd 1;eiag                     'o'nttr' tot"'o'rrt                                                              Roxitsr bei116
                                                                                 :l                                                         ep,
                                                                                                                                                                                l


                                     thc : rr;' o''o't' Jl"'.'""''" "r:i'l'rr: "'e'rr i'i{ 1;r',r iTef it ol su"' ;"ut;;'r.*, 'i
                          olri ::"'''n
    f,jharp jeae)rp ru*
                                \.1.J,0.,d                                                                                                                                          i



                                                            ,1,"11,,:il i;',,.il.';                           ,l
    ::.:j:;il              ;ff:,.:::::;,:, ",
                                              ;;;,i;J,:,.1:
                                                                 - '' r'2 t(ri'. !!'tj'cir
                                                                                            ,li     ,,}i,,T..                                                               l


                                                                                           ili\d' i)e'1.h.                                                                  i
                  SEGillN:FG at                                                                                                                       2   eitrr'e 1iI       i
                                a;ror.r,r..c ,r r!,..,-..
   t"                                                                            7:i i\o)''e,r;   '       !'/'i
                                                                                                                                                                        ri


          '"'rio*.11                     ,,' ."i ,',;,",l ,,l                                         'r{         c,-,,,.
                                                                                                                            '.res.,i Q,:..   ,.0i
                                                                                                                                                                        1




                           ,.;r.'1,,-:i:                            f                                                                               .r,rou   iir.,;l    ii




              ffil:: ;:;.;; l:,::.".,,i;l;;:;l,i;":i,,,;:';;
                                                                                                             *,            ;:.,I;i;
                                                                                                                                              ;;,";;                    i




                            ''// (\('l''                                                                            \/'i    290 l'l''l f('lrb                           ii

              llEii'ca st 3:ujr.!                   'etlt il.,-''ai:r.41. rr:.'i; ;:rrrr ,rr,,                                                  j                      ii



                                                                                      ;;; ",,:,,;;'i,r:
                                                                                               "rrraa*,                                                                ir
  corr',iai!ridrJ       ? acree ,"::-":lt,;"un""""',.,rr',,,''.0                                        :;r";;;r';:':r:i:";;:;;^r,
                                                                                                                                                                       ll



                                                                                                                                                                       ll




                                                               :Xl,1i'.i,   i'    A
                 :! xllj.LATri
                 C  At Rh1. ,
                                 0F i.rixAi.,
                    wur\  I Y \); lAN A:J(-.t.
                                               .l.rj\;

                 ,. r"i, tr*'iT,i",'rlJ?;i#i:;fj::'viedg*l                 belore ule by     rAcl( p r;rssu,!   ANjr,   !rri:,., /r I\NLII rJ'u'i!8811'l

                                                                       '
                           t-.:.t-;,.:-r:..:-.',i\.;..)i)::.::rr-j,..../.:_-r.                                                                             JIi$ri\Jp,
                                                                                                          /')
                           I rA:+ '',';,'r!-il
                          . t,   .\,n{
                                                                                                        (                             .( l:
                                'r:J-,, it,.".
                pitr:paeffrivtifli,l.n,obol,.rr.:;;:f                       ,                                 \1' n",i:!n,,)/!_,,_#,)t!,),ur,,r,r.,
                                                                                                       ,;\,'r,'ii rt' r('r
                                                                                         ,:,i.,,    ?      "'                             .,   .; .          "


                AFrER,*.",oR_D
                                        x?:x;l?i}             ;,t,li} :^ll'i]   :   ?:,.rl
                i it jr     j;r;.., ,riolo.or.rl.                                            li.l_,il,,n o 0,. nun*,,
                                                  r;crt   .   I




       :'r!'l
al.t
   'l'ltr.                       ii'li'llfii                 0t          ',['.11,:(,trlii,I
   co uN'l' y
                                                                                                                           [tinout,r't.Ll lvLcn
                                 r_,r, !.:.e.i     J        i1.rttrttit.lri.i,i tt.      .   ..I




i.a::y lr',j1)nl;:;.'l : [t::i                                                                                      r't:1.f      cr jr'il.:ru:rio itouil,i;aJ.:,n()
                                                                                   ::;l; :::                        ,,,r
                                                                                                                           .Lf    o ll:rci                      il o l;       ;; u 1:
                                                                                                                                                                                                      ,C)       o3g1"rr,i &.nd w:rJ,(j



   oi ilte Couni;,                      6!             ll,t 1l iilli'rrijlj              I.iro                       ,     l,t1Lc,r;                                 -riirlillJ                                     toi    aitc.L   ii.l colsrder.atrol
   ihe     sliu         ol
                                                                                                                                                                                                                                                            oL
                                             l'f       (;     ':'{ii;i.l,.r I irt)           r\!:'t   rilrj lji.tr.rr:l.i,i.t,_i ,,1.,.it,1.;.,r,i l.iilij!l}..r!
                                                                                                                                                                  riirl irol' lr)fl (11;ltlii,ii" tlit
                                                                                                                                                                                                       i
                                                                                                                                                                                                                                              DOl,r,tiIiS,

   il ll [i                             i)a|iL. all(i seclrLcd                 t0 itr: 1;aii;,, ir1                      Lj.ael lr;            ,   (:r   ,!    ,.t Lt   l')
                        i,          'i rill iair.liji t,.r'                                                                                                                                                                                        ls.olirr*s:
     'ilt:i- 1'11            ,                                                        . t,)t.)\) ,r)i_.r
                                                                             i1;.;.                             .        ij,.t   i,ii-.i   I       i.ii1)               t'(lj0.'rl,/,.a   i)   '     nri']          rlii
                                                                 t            ';
                                                                                                                                                                                                                r             i.r,L i11r.,11 1;;
                                                                        .,

!jL:,ll   (-t
                r,i   l.r I                                           ;:i'
                                    I   l:l','.l1tll                         iiji.-.':':,)      t1...:,;, rir .;i.r:t1i{j,r,,.),.i
                                   ;r,:i,r                  ,:,,.,{;'l,i]',,;.,.1;i;l*';,; lr:i;,;,,::l,,il'J.;."1;;;',iil.il,l;lt:;;',,'
                                                                                                                    rjiirl;., '1"i:;)i!r;i ir1.
                                    l.l',:'lt'                 r; ij'rr', jr
                                                              ,j                      1).i            1.r    i-trrt.L i;,.lrlj !rir i\ Ji.,; i]l il:ltt
                                                                                                                                                                                               l)'i;'i;11",''
                                                              '"'r'   );ri;i, -itl,
                                    i'i1]'ll                                                    ',          r'|rt\,.'.','). :i or ::,, ,,,'';]ll;'ti]:                                         iit'l,i:ii,,.]t,ililtt,,tTgi]t-
                                   ;;jj, ';;i,;' ,1,;,,,;'; ,l-1, l',i,,,|f],,,1;;1,,, 1,,:: ll:l "1:,,11::Ji,l',,; xl,i;j, .,., l.!i, ,.,
                                   ::i;rr 1..:;:i Lllr,./,,.;,ii,,;.r,j.{:i.ri.ril                                     tll:iJill iJ.tl'r r}ir (/:t'l)oi.'n.r-i)
                                                                                               s,r\r{:,:rr.irjlr'j(r
                                       irL:.r))i,r i.;r'.i.'';;.r,,, i.,,
                                   . r" ciriiirr-i;'i                        I]:ll,i; i).rl;r,i,,i) i.r,i,,l,ri,i"i,oilir;!-,,ii;]: i]lft,;; ,
                                   i't''r                     Jjf r' '1jiiirr,1!ri.| :ir;,i,eJ'a'ir i; )l{" r.rilr.r.r,j {,r.,.-L r. .r,;.;" ,:r
                                                                                                                                                 ii ir.j ::ir ,f,Ln1:i1,,                                                                   .:jl

                                   ll:l ;i::;i;,'";jr,,i"',u"il:l                                                  u'i,,,' ,-,,;,,ui.1,i,,,,'.,, ,.,,'.,
                                                                           ,;;.;l;;;;,,,1,,::lr'i'ir ni.a(:rri!l il;y                                       i.,,,i;1 ),,,{,yii
                                   frll f,{r !tr jti.ul;i ,;r"; ;;,,rlil                                                                                                                                              )-r,;:r.r.r
                                                                                                                                                                                                                                    iriii.t,.l (,fi
                                                                         :t.ir ,:t:!_ircil ,,, ,'j ,jll('l
                                   i,:'i,iiL)       !ii)i.fr.jii,rt.,,,,,,,t_ii:r:,.tr.i,l:i,rl,,,,,ritr.r),,r."'1,;;lir;il:rrrNll,'i;;,r,il;,,r,:it,',,r,,
                                                                                                    -"'
                                   l,':::l
                                   ri\ii-:i .,f:ttr:rri;:r'1:ii'r;r,       fl'l.i.r:'r.r/i1'',1y1.
                                            :']'r-r r.'i.i r',,i r.ir,-ii rr.;            , i,ilir) ui.,ir,""',ir.i,rrj, ) 1i).rl ir,!.,.. 1r1:rir..it).,.,0,
                                                                                                            iiTrrl l,,ria:.i,. '..,,i:'rrr,,,"l.,,..i.ct .i.r-oi,r,
                                   i,j.it;              l\1., i;      l;r1         i.,-,,,.,, !:jJ1il                                                                                                                                        i.rl_,:r:,i
                                   r'1r r.11,,.r;'91111i,,, ,.r,"r1,                                  i1.,,..!iiilr,Lt:i:r                                    j,i   ij,.i,\
                                                                                                      irrrLrri             r:ji.1-.i.r.l           \ii.r:,u.,r.',',,"t:f,,;i";l:],,;i;,',,:;.;ii:;;,,;,rr,,

                                                   at-r11 !91'11'g1,1,,i,             ii)t.i ir), iilr.s t)tesrllr (io (jtair,, S(rll and Lor,vey
                                                                                                                                                  u;tr,o ilrc saril




                                                                                                                                                                                                                                                      (u
          TO lL{y1i /\NlJ,l..O }l{jL,ll
                                        ihc                                         a0o\,(r di,scribed pien)jsejj, tolielhei                             ,,rrlh all and .rrr;ular,
 eppiiilcir'nics ,,hetcLo 1i:
                                                                                                                                                                                     ue   iignts
                              an\,,,visl 1,elor,gi'g uitro Li:c sa.tcl
                                                                       .;.u(:                                              il;    ,lr,i,,..   l,;   ilil r I'il,s


iLCir's   liitr.l asslgn.s tore,rel
                           i iltd .,ri; rio )ter'qli' irinrj rJ il:" 1 Cir j.r,,e l.
                                                                                          , ,r ul t.l
beils, c;rccuirls anii airir,rini:,lia.rorr;,
                                              io \'\iiil'faili :irrcl ,i'or.uvr:r lJefrtnd ail aird
                                                                                                      siogula,                                                      th: ;aid pr€llitses ilnto tjr€
r,arcr        Jeit'lll .J rli:Sl;i-,
                                                          lr,i.t,




llclfS aoal a55jgi:, agalt!st
                              .r/a.i.1/ ,!isirl                                      ,,'hl.llsocvai l.v,,iull.i
                                                                                                                r Lainliug, oi io clerjiti
                                                                                                                                           l[e sanre, 0r auy pan
l-ireiei,F,




       wlin.rs-q (j [l ji,       itirIc. I                                                    .li r),.rj tii:i   i,        tirr
                                                                                                                      :j                                            tiris   lJ.1   i;ir      cal, ci


'V::.r:,,'"s, 1., , J..tlt(:-r0;        .;;       ..rt:
                                                          .l
 \r., r                           /"/'
 / / WJ/!../ l :, /:,, ll    :   it'   r.'   :   ::.t,,1,,     r.!..e.   2.(,
a:i:l !!.! .,./             (:,:'::1,./2,:^:l).:.,
                                                                    . ..        .
                                                                           r   vrr\ r. /\ur\r\      () \Y1, irl)   Gillllill



         'BoIr0l{}r i[I!, lhe unr)rrsi!ned,                     .,.   lioiiliy   pu]rlic i;r au(j i(rl,:iaj(J
                                                                                                              c0unby drl(l
                                                                                                              \'\/urrLv anri sta.Le.
                                                                                                                             blale, on i)ris  ,r..,,,".,,^..^,r..
                                                                                                                                       trl,i" rlay  pelsonally eppear,erl
                             t , t.
                             \,  vo             .',U   ilr.rl
lillotln to riie'uc l;e illc                                a.nd illii t,;, gi\ 1,,1o
                             lltlr't',.;   ra,iss rrc sLrlscril;eri r.r uLe ioicg0irg
                                                                                         i'sit,rrne
.1,heyeac)rexecuLci]|]tesaltir:ior'|iielrx|iroseSu'.c,,on,i.l.,io,i.;,;"':''":::::]nS||.!]]]1e])r,lltti:lll]rnoir'}ec]ge
                                 "?rriirie
                                                                                                                         ' his rvjfc' bo;h
                                                                                                            t;':0";                            rt rhc sairi
ilaviitg irec, oxariri.cd by
                             r{i,i..,J, rLir.jri.        i              ,,r,irc ri, rhc ,n,;''o" i,"rlil1lli.;
                                    rne pl'ii'iry aricl air:r.i fl0lr
jard                                                                  ir(rf Lir;Jrarirl, arrr iraviirEl Lie
                                                                                     "                  Lhe sr! nc iullt r:t;l;,ined to )rc,r,
                                                                                                             sr!nc
                      ,,tit.,, t. ,, llri r-]i,,                               . -.-     :"':"'.'""'tt                                                                                            she   ,   lhc
r',rra';'., 1rr'':                ";'1,i,,'j;t,,ili'.,,
                    '"'''
,r,,ish ,uo r,ri;.,aci
                                                                ,1'. sa:.nc ior
                                                                             ,-      ,,,,,,,,,,,i-]'lllr':f:i1;;;ll:;i''
                                                                                     ._-e r.e.!/w,vLr 4,ru lerr,rocLaL)0i-r          " "'hrr acianclcreeri,
                                                                                                                            lli;rcjn expr.esserl,
                                                                                                                                                             anci she
                            ri,                                                                                                                   anr.l lhat                             she dicl           no.c

                                                          I i \i)       Surll., 0J,, 0lri,,lCl! this itr0                            it.                       .,
                                                                                                                                      -'::   dr,y   oi         lYlir\;y'
                                                                                                                                                                                    a,   l.       rg{;0

 l[']liii S'.i,'ri'1., I
 c0uNJ.Y      oir..         ..iilil.lt                                                                    Il.r;I ORE i\{Ei
                                                                                                                                                         .i....:t.,
                                                                                                                                                                                         ,i.rr.   L........
                                                                                                         .i.1'
                                                                                                         i:.,.t' .) |.-:     .



                                                                                                                       .1,




                                                                                                            ll[]Oi{Lt iiiti,




lusDatrrj, atiti lu,i,ilg t.:.c
                                :ri;r iLrlty i::p)aurerl

ncl([or/]rdged suclt jnstruiltcIt
                                  1.0 ijc                Lr]"
rolsLderaijoI tbrrch r:pr*sei,
                               a,ru til,i
      CIt/iJN UN.uti { ir4V t:i,tiri)
                                                        ;|\L
             ii      ri.l




                                         ,r.n(i lile
                                                                                                       rairi Cou;rt1,,           al ofiiccs in      Sar: Aug as Ljne
                                                                                                                     t                                                         l)re da.y anr) ;,e ar
                                                                                                                   ,/..,
                                                                                                                     .,..


                                                                                                                 (_ ,."/:trt:. .,,..:/,1 ,/
                                                                                                                                    .,,
                                                                                    ti ci)ti   il                           ,/                .,                           .,/._.
                                                                                                           f-lcrli (tollr,,          Cou, ,, So.,: r!d:*,, ,1,1,,._rdinri,                texrs
             ; i:li
                      :i1                               E"':                    ii*         t\
                                                                                                                                                                i i\\
                                                                                                                                                                                                   l
                                                                                                                                                                                                                 ''{       jl
                   irl                                                          lt:

    : i'l          E                i'(:'                                                                                                              \'.. j
                                                                                                                                                                ,\.
                                                                                                                                                                 r$
                                                                                                                                                                  '
                                                                                                                                                                       r"l                                  i'.'-
    ; iiti                      lli                                             li.         rr1..



                                                                                                            li.
                                                                                                                                                   ,
                                                                                                                                                                                                            f.   =a,-j
    !r:EllR,
    'z :te 9.                   tt;a
                                                                                             t.
                                                                                                                         3.         I         ll\
                                                                                                                                                                til                                         f    ].1
              .r.ii                                                                                                                             'i
                                                                            ti
                                                                                                           'il'.         i"                    I'               l.i\\ '                       ir

    I
    3
             i:'ii;
             *!r
                                                                      r
                                                                      i:l1i:
                                                                            lll                             il'.'        i.             ''1,
                                                                                                                                                                  i()        .
                                                                                                                                                                                     )i'
                                                                                                                                                                                     li
    :]'".
      t,?j=                     I
                                                                      il   ii
                                                                                                       I

                                                                                                      tl       '1..,i11"                      rj'.
                                                                                                                                              :'it-"
                                                                                                                                                            H
                                                                                                                                                                                     o c
                                                                                                                                                                                     t
                                                                                                                                                                                        'd                                              .)'
    "
    ;:li:
                        lJ




                                                                                                           i
                                                                                                                  r: l.
                                                                                                                   '.         [il             ]l
                                                                                                                                                                 l,,'            n        ;{
                                                                                                                                                                                                        :,'.lJ                          o

    i   ir
             ".tr           I
                                                         ,-j'
                                                                      'lli            '
                                                                                           ji'                        f:\
                                                                                                                    t.. uil.                  ;l'                lr                  t
                                                                                                                                                                                                        l;-jri

                                                  "i-                                                                                                            i
                :ir,                        ;,,
                                            l
                                                  ii
                                                  ,i
                                                                i
                                                                '::
                                                                           ii         o
                                                                                      2)'
                                                                                ii ri..
                                                                           tij_ gi\.
                                                                                           i'r
                                                                                                  I                  :

                                                                                                                     ?
                                                                                                                                         I
                                                                                                                                          t,,\
                                                                                                                                                                 l\.                                   ,-..:,7



        ir                                  i;il                                ;\.1 |                               p
                                                                                                                                                                 I
                                                                                                                                         i;


                                                         'i
                       ll

                                                                           ils        Vl                                                                                                               t.."'J
                                                                           l:i                                                 il                               ,1'\
                                                                                                                                                                                         o
                                                                                                                                                                                         :J            l'



                                                                                                                                                                                                                         ',,1.;,..:',




I

                                                                                                                                                                                                                                               ,'l
                                                                                                                                                                                                                                               't
                                                                                                                                                                                                                                              t,
                                               NO   cv     -12"9344

 CHARLES and MARY LOU AI.F-ORD.
                                                           S\      IN THE DISTzuCT COURT
                                                                                                                rll|
                      Plaintiffs                                                                           il             ,1,   ;h'   l



                                                                                      ''"1,i      | "ll''', ti;i {ii)l(' ul -              l'r
 VS.                                                                                      ,
                                                                                              t
                                                                                      .ll rAi\r :;
                                                                                                       i).t.,,, i.iil,/.:r,
                                                                                                      ll   :ir | { )l :   lJlsiit:t (iltrrii
                                                                   OF
 ROBERT THOMAS Mcr(EIT'HEN.                                                           iiAt\l ill      l{}tWlFli;, I f:XAli
                                                                                      |   ,.r.,             (;I i,f
 EOG RESOURCES. ItVC., arrd
 CENTRAL TEXAS LAND SERVICES.
                                   Defendants                      SAI\ AUGUSTII\E COLNTY, ]']]XAS


                          PLAINTIIIFS'MOT


TO THE HONORABLE JUDGE OF SAID COUR]':

           Now COME', CHARLES          and   MARY LoU ALFoRD, hereinafterreferred to as,,plaintiffs,,,

atrd move the      courl for a summary juclgment declaring      the ownership rightr; of the parties to oi1. gas,

and other minerals in and under those tracts of land
                                                     clescribed in a Wananty Deeri dated                                        April          25"
2003' by Jack Jessup and his ivife. Annie Elizabeth Jessup,
                                                            to Charles arrcl Mary Lou z\lford. 1r

suppoft of their motion Plaintif]'s show as follorvs:


                                                      1.
                                     MOTION UNDER fRCp 166a

           This is a "conventional" motion for summar,vi udgment
                                                                 under Rule 166a of the Tnxns Rut_ps

oF    clvll- PnoceouRE. Plaintiffs     contencl tliat there is no issue     of material fact                necessary                     to     be

determined in order to decide this motion. The motion is
                                                         based on interpretation of the deed which

is central to this suit and can be clecided as a matter.f'raw.




Page   1


Alford v Nlcl(eithen. ct al
MSJ
                                     s   uMMARv ;uoci^airNT EViDEN cE

           As summary judgment evidence to support their
                                                         motion Plaintifi-s provide the fbllowing:

           1.       The warrantt' Deed in question. execlited by Jack
                                                                      Jessup and his wife"                 A*ie
                    Elizabeth Jessttp, conveying tlx'ee tracts of real property
                                                                                iocated in San Augustine

                    County, Texas. That deed is dated April 25" 2003,and
                                                                         it is filed for record in
                    vol'    38, Page 298. of the official Public Recorcls of
                                                                             San Augustine county, Texas.

                    A true and co.rect copy is marked        as   Exhibit A and   atteLchr:d hereto.

          2,        The deposition testimony of Ken Muckeirol,, the attorney
                                                                             who prepared the deed.

                    His testimony is founcl on pages ?-2-28 of his deposition.
                                                                               nrarked as Exhibit B. and

                    a copy   of those pages is attachecl.

          3.        The deposition testimony of connie vaughn, the legai
                                                                         assistant who assisted in

                    preparation of the deed ancl attached the properly
                                                                       description. pages 19-26 of her

                    testimony are marked as Exhibit C ancl attachecl.

                                                        3.
                                                     FACTS

          Jack and Annie Jessup agreed to seli three tracts of land         plaintiff's. They rvent to the
                                                                    to                                     office
of l(en Muckeiroy in San Augustine" where he of1-rces;and
                                                          operates San Augustine county Abstract

company' The parlies told the employees          at the officr: u&at they wanted dc,ne, and docunrents
                                                                                                       were
prepared. One of those documents ll,as a Warranty l)eecl.

         That deed contained pro'isions which are the core of
                                                              this case.

         First, the deed containecl a section regarding "Reservations
                                                                      and Exceptions,,which reacl as



Page 2
Alfbrd v McKeithen, et al
MSJ
 follows:

                    Reservations rrom conve'ance arLcr warranty: For
                                                                                 cilantor, a
                    reservation of'the ftlll possession. benefit, and
                                                                      use of T'ract 'fwo for
                    the remainder of the life of Grantor,    a life esrare.
                                                            's
                    Exceptions to conveyance and warranty: Easements,
                                                                               rights-of-way
                    and presuiptive riglits" whether of record of (sic)
                                                                          not; Jl prese'tly
                    recorded restrictions, reservatiorls, covenants,
                                                                     conclitionr, a,il ancl gas
                    leases, mineral severances and other instruments,
                                                                        oLher tharr liens and
                    conveyances. that affect the property

A11 the    pa|ties initialed this section to indicate their
                                                            understanding and agreeme't. No reservation

of minerals by the grantors is mentionecl in the deed itserl.

           Second, the deed made relbrence to an attached exhibit.
                                                                   The deed stated the purpose of that

attachment as follows:

                    , . . and being more particularly described    b.v metes and bouncls on
                    Exhibit "A" attaohed hereto.

           Unforlunately' the legal assistant who helped p1'epa1'e the deed
                                                                            copi,:d a properly description

from an earlier conveyance that contained not only a metes
                                                           and bounds description of the properly

but a mineral reservation lronl that prior conveyance (Muckelroy
                                                                 depositi,:n, pages 22-2g:connie

Vaughn deposition. pages 19-26), This lawsuit is the, result
                                                             of her error in faiiing to read the entire

description that she copied before attaching it as an erxhibit
                                                               to the deed.

                                                       4.
                               RULtrS OF CONS'fI{LJCI-ION F'OR D]]EDS

           Generally the same rules of coustruction are applicable to
                                                                      deeds as      1o   contracts. The goal of
the court should be to give effect to the intention of the parties
                                                                   as expr:esr;ed in the language they

used' In the absence of some conflict in the language used the
                                                               court is limited to consideri's what


Page   3
Alfold v McKeithen. ct ai
MSJ
 is found in the "four corners" of the docr-une nt.
                                                    Lucrrel v. white,          gr   9 s.\^/.2d 45g. 46r_462 (Tex.
  1991); Coghill v'      Grffith,358 s'w.3d    834 (Tex.App.-Tyler, 2012,pet"den.), In the
                                                                                           case before the

 court there is no need to iook outsicle the "four
                                                   0ol'ners" to asceftain the intent of'the parlies,

           The courl must consider whether an ambiguity
                                                        exists. If there is no ambiguity, then the court

 cannot consider extrinsic evidence. Cherokee .[4/ater
                                                       Co. v. F'reeman 33                      s.w.3d 34g, 354
 (Tex'App'-Texarkana 2000, pet.den.). Neither palty
                                                    has pled arnbiguity and in this case there is
                                                                                                  no
 ambiguity' The parties clearlv expressed their intent in
                                                          rhe       cleed   itself. Given the opporlunity to list
 in the deed any reservations or exceptions they intended,
                                                           ilre parties iniiialed a provision which

 reserves a    iife   estate to the Jessups in one of the tracts but reserves
                                                                              no minerals.

           There is no conflict between the provisions of the deed
                                                                   itself and the attachecl exhibit, The

deed provides for no reservation          of minerals and then states that the attachment is attached for
                                                                                                               a

limited pulpose. i.e. to provide a metes ancl bounds description
                                                                 of tht: tracts conveyeci. The
attachment is not incorporateclby reference for anv other purpose.
                                                                   ]lhus therre is no conflir:t between

the terms of the deed itself ancl the attached exhibit.

           Since the answer in this case is found in the deed itsell.
                                                                      not in any extrinsic or parol evidence,

this case is well-suited for a ruling by the court as a matter
                                                               of 1aw. In fact" it is effor. if the deed is

not ambiguous, for the trial court to take evidence and
                                                        submit the interpretation of the deerl to a jury,

Ensearch Exploration, Inc. v. wintmer.718          s.w.2d 308. 310 (Tex.App.-Amari11o i9g6, writ. ref          d

n'r'e'); Prairie Producing Co. v Schlctchter,'/86 S.w"2ct 40g,413
                                                                  (l'ex.App.-Texarkana 1990. writ

denied),




Page 4
Alfbrd v Mcl{eithen. et al
MSJ
                                                          5
                    THE eUEST'roN: DOES THE REFI,RENCE
                                                       To rHE priopER.ry
                   DESCRIPTION FOR ME'IES AND BOUNDS
                                                       DESCzuPTION AI,SO
                  INCoRpoRATIi THE RESERVATIO}{ oF MINERALS
                                                              L:\NGIJAGE?
             There is no reservation of minerals provision
                                                           in tlie deed the.ressups signeci. So ttre question

 is the effect of the attached exhibit. The
                                            answer is found in the dee60 L. Ed. 636      (i916). Gueriniwas              a consrruction
contract case'         It is common iu construction     contlzLcts to refer   to other        clocuments that contain

constructions standards" to incorporate other agreements
                                                         or provisions, to irLcorporate sub-co11tracts,

etc' In that case the contract in question was a contract ior the construclion
                                                                                                      of'a post office and
court building in Puet'to Rico. fhe parties argued over
                                                        the           ef   fect   o1'   a refr:rence to a sub-contract.

The court held that under the greater weight of
                                                authoritl, and based on ,,s0Ltnd reason,, t6at ,,in the

case       of sub-contracts, as in other     cases o1' explesr; agreements        in writing. a ref'erence by the
contracting parlies to an extraneous wliting for a particular
                                                              pulpose makes                  rit   parl of their agreement

only for the purpose specified."

            williston on contracts;   $ 30:25   (4" Ed.1 ibllor,r s the same rule as originally pronounced
                                                                                                                       b_v

Guerini.



Page   5
Alford v iVlcKeithen. er al
MS.]
              A number of federal courts, inclucling the lriflh circuit
                                                                        and fexas District courts,                 have
 applied this      rule'   ru   Hitt & Combs   v,   First llational Ilanlc of Sun Angelo, Tex,. 139 F.2ri
                                                                                                          740   (5rh   Cir.
 1944)'the cout1, citing Guerini"held that referring
                                                     in              a   contract to pians or specilications only made

 them effective to the extent they referrecl to them,
                                                      and "if the agreement contains quallfying
                                                                                                words,
 they will be gi'en effect, and the ref'erence rimited
                                                       aeeordingly,,,

              InRalston Purina Co. v. Barge Juneau artct Gutf'(,'aribbean
                                                                          Marin619 F.2d 374
                                                                                                     6,h
 cir'    1980), one of the parties argued that a ref-erence in
                                                               the bill of lading 1o the caniage of Goods

by Sea Act (CoGSA) incoryorated that act for all
                                                 Jrurposes. The court heicl the argurnent to                            be

inconsistent with the "wel1 established and Lrnclisputed principle
                                                                   oIcontra17 S.W.2d 478 (Tex.App. 1928, a1f. .]4 S.\\'.2d g0B,
                                                                Tex.comm.App. 193 1), the courl
considered the effect of a bond that was referred to in
                                                        an agreement or provision that made a bank

the depository of furrds of the city of Galveston. T'he
                                                        Jrarties argued over thr: effect of the trrrovisions

of the bond' The cout't" citing Guerini^ held that ''the                   attachecl paper had      no effect upon the


Page 6
Alford v McKeithen, et al
MSJ
 obligation of the parties expressed in the bond itself.
                                                         other than to supply the evidence of the rate
                                                                                                       of
 interest . . ."

           The court of Appeals in Trico Mctrine services et
                                                             al            v.   Sreu,an   & Slet,enson Technical
 services et' al',73 s'w.3d 545 ('fex.App.-Houston
                                                            l1"l   200'2,no rvrit hist.), the court cjistinguished

 between a mere reference          to another   clocumr:nt ancl cai;es urvolving attachments which
                                                                                                   are
 incorporated by ref-erence       "for all   pr-uposes." pointing out that the extraneous
                                                                                          document or
attachment applies only as the terms of referencr: inclicate
                                                             it should be incorporated.
           rnTribble & Stephens Co. v. RGM oonstrucror,s', L.P,, 154
                                                                     s.w,3 d,63g(T'ex.App.-l{our;ton

 114'I\ 2004' pet.derL.), the court expressiy referred to the Guerini rule, hclding
                                                                                    that when a prime

contract is referred to in a sutrcontract is it incorporated "only
                                                                   ibr.the purtr)ose specified.,'

           once this rule for construction and interpretation of contracts
                                                                           ancl cleecls is applied to this case

the resuit becomes clear. 'fhe attachecl property description, copied
                                                                      from an older cleed, is
completely ineffective in resen'ing any lights in the rninerals
                                                                in the tracts rlescribed because it was

not attached for the plllpose of providing a substantive provision
                                                                   of the agr.eement of the patties. It

u'as attached for a limited. specified pulpose, ancl any language
                                                                  other than that which is trart          of   the
"metes and bounds" description is surplusage a'cl must be
                                                          drsreqarded,

                                                       7.
                                                C]ONCLUSION

           Summary Jr"rdgrnent is proper iri this case fbr the foliowrng reasonrj:



           I'      The intent of the parties is clear from tire terms of the deecl
                                                                                   itself. i.e. their i'tended
no reservation of minerals:



Page   7
Alfold v McKeithen. et al
MSJ
           2'        The deed is not ambiguous; therefore, no extrinsic
                                                                        or parol evidence should                    be

 considered in construing it.

           3'       The attached exhibit rvas pro'ided fbr a sole purpose.
                                                                           i.e. to provide a metes and
 bounds description;

           4'       The language in the metes and bounds description
                                                                     that rcfers ro a r.eservation of
 minerals is not effective to resetve minerais, because
                                                        the parlies did not rntencl to incorporate the

 attachment for that purpose;

           5'       The court has the authority to consl:ue the deecl and
                                                                          to clisregarrl the erxtraneous
 language in the attachment to the deed:

           6'       When the courl constrttes the cleed ancl disregards the
                                                                            exlraneous language in the

attachment to the deed as having no effect, there is no
                                                        mineral reservatiorL                 b1,   the Jessups;

           7   '    In the absenct: of a mineral reservalion     b.v   the   .Tessups. ;rl1    their right. title, and
ownership interest(r;) in the minerals in the tracts conveyecl      r,,,,ere   transfbrrr:d to plaintilfs under the

deed;


           8'       fhe court has authority to construe the deed. interyret its
                                                                                effr:ct, and declare the rights

of the parties under that deed:

           9   '   The court should grant a summary j uclgn-rent that declares
                                                                                     thaLt   piaintiff's own and hold

all minerals in the tracts convel,ed to them by the Jes;sups
                                                             that the ;essups owned.


           WHEREFORE, Plaintilfs request that the Court set a hearing
                                                                      on their Motion fbr Summary

Judgment with notice to all parties and that upon hr:aring
                                                           rhe court grant their motion and enter

judgment that Plaintifls own and hold
                                      all thi: interest of Jack p. ancl Arrnie: Elizabeth.lessup in the

Page   8
Alfbrd v McKeithen. et al
MSJ
 tracts of land described in the warranty Deecl
                                                by Jach P. ancl Annie Eliz;abeth Jessup to plaintiffs

 dated    Aprii 25.2003,and filed tbr record in vo1.   38" Page 298 of the o1.ficial public Records
                                                                                                    of San
 Augustine County, Texas; Plaintilfs further request      r.hat   they fecovel.ali costs and all other relief to

 which they may be entitled.


                                                                  Respecr   I   uliy submirted,


                                                                                                ;;' t 7i:''-rl---
                                                                  t;*-*           ^'"-t!i"' "
                                                                  State Bar. No. 1723g000
                                                                  210 Norrh Street
                                                                  Nacogdoches. Tl{ 75961
                                                                  (e36) 559_11ti8
                                                                  F'AX (936) 559_0099
                                                                  ATTORNEY FOR PLAINTIFF,S


                                          EERIITrcAI! IJSERVICE
                        er copy of the foregoing document has
             Icefijl'that                                       been served on opposing cgunsel this
,'   )i ' day
     ,,.!t,t
               of September, 201 3, by certified mail/retum receipt requested,
                                                                                           to-l'it:
                    Mr. Jason R. Mills                                      CM/RRR #i010 2i80               0001.Z   4234 6Bi3
                    Mr. Gr.aham l(.. Sinrrns
                    Mr, Jeff I(. Heclr
                    Freeman Mills pC
                    110 N. College. Suite 1400
                    Tyler, TX'15702

                   Mr. Noel D. Cooper                                       cM/Rl{R *1010 27800002.                 ,1234 6880
                   Law Offices of Noel D. Cooper
                    1   17 Nor"rh Streer. Suite 2
                   Nacogdoches, TX 7 5961




Page 9
Alford v Mcl(eithen. cr   al
MSJ
                           Mr. Bill McWhorter                     CM/RRR #7010 2780 0002 4234 6891
                           Bill McWhofier & Associates
                           119 North Street, Suite A
                           Nacogdoches. TX 7 5961-5200


                                                                       ',1


                                                                             :l   ,il-
                                                                                             t/   i,-
                                                         l'om Roiiie                     -




Pagc 1i)
Allbrd   r.'   Mci(eirhen. et al
MSJ
                                                                                                                                                                              '7('/' ?':z
                                                                                                                                                               ,
                                                                                                                                                                   :   i,;;r.jn;f i;#_n .,,,;lriirs
                                                                                                                                                               1'^-^,i"1', lc r;1-
                                                                                                                                                                                        r7'           '

                                                                                                                                                               3i| t,; {J}li,? 1'J %,*ii.o,,
                                                                                     WA&!+'iqv-1l-Etlll_ryq{_y{j-t@.1.l5i.,qtr,).!                             ,, Lit) :, +1,01,/flA,4 _ ._ Dt.,tr.,l

  Dntei           Aprrl       2,J, 2003

  (;rsDfori,lAgl( p,
                                           JESSU? Al'lD wa-E'
                                                              ANNTLi nl'll'lBt')11'1
                                                                                     Jiissi.lp
  {;f antor)6 vrallrng
                       AtJtlrelo
                                                                                               N0llnly)r ltorrl:3,
                                                                                                                      Bcrx 481i,   ,!i,t Augriririne, sau
  *F^nteci ei-rARLEs                                                                                                                                      Au etstiinc eo*q'
                     o*,r,t"t*'unttt*                                                                                                                                       \'evs75e7')
  6ronke,, Mnrrn*                      Aeitrr*a;ffil,TJl';;,.:t:;,,''ttrt
                                              4,",,,,.t)\                                                r\\).r(j ,, iJcxJ2!), Srn
  eonulderationl                                                                                                                   Arriluftt(), Silri Aug:lLstuo
                                                                                                                                                                 Corug T.exas                   159?,;
  $';fffffili'il;t-,,t}:,if,.,l,r,r,,i,ii'urffi1Jiili?,;,ff;i::,ff;,nturl
                                                                                                                                              vrrrLobrc coruirrriarior,r
                                                                                                                                                                         !o         clmroi   paicl, crsi
  l?l"lt nt:         of   n,u         rl,,re rb.r r.

  fr'ff'd;?"fl;l;H#;i'"j;xtr;::trJ{'ff,,'ilffii';li,;lii;::JTi[i'f:,::1f
                                                                                                                                                       ,ii   lfrT,:;:i,,iL,,i*,HL**,,,
                                                                                                                                                                                                              ,
                                i   I fJ   s   ry       Er p   j, rj
 {{ffi fFrir,rB,l,                                  I                  v   e   !d   cB   rj)   1




 Iflf#li'.rii*lihl1                                                                                         I ;t;;J;;..:r:t,i;
                                                                   ;xljtp::ljt"*J1,,                                                         j:il,);:i;,:,1;,,tJ;ltillix,1r:r,r:::
                                                                                                                                                                                               r
 i.Utj,'d##"*,$;,:ili,                                                                         ;;;:ll:11,i:;;ii :.1'',.1:; ThiJ;:li*n1,il.:
                                                                                                                                                                               ?l,Jji,,";it1;;:i,
 TT{-ACT          T,l#tlr
 EEn'lO 2          Bcre s, nro?rl          r\p      d.r        -


 Ff     l,.##',i;,,*r$;: ;

 T'ItAeT F!*R&ttr
                                 ;,
                                                .1, ,l: i
 nfi::fil::ili,'ll;,i*;l;.l;:,,;,n,o,j;J;i:lli,,,l                             ii                               ":
                                                                                                                   ; il,ii' fi ;ll;,i ]r "iljilir ;,tr ];,,r i ;
                                                                                                              ft ,;,,;f.;,0.,1;:
                                                                                                                                 i::;;:.,
                                                                                                                                          o,,,.n"jiii,l.iJl,; *ll

 [:ili:b'fr?81,,,?:lfi,]ijtifl*$:ff*fil*i:lktffi;r*rr;*:ffrr*,r,i:,,",i:,,,,;T,r,i.;::i!1!i
f:lIlll;l;jill"Tl;::l::i:.1,;::,4il1; ,,,
                                                                                                                               etj!rle i,.,,Dr.*ni,u
                                                                                                             ,;,,j,;,,:    i.L
                                                                                                                           (/ i':' r'* rlf bencr,    -r'! .y,p..o1
                                                                                                                                                          r rt-//'
Fff:HiJ';[-:illl;'";',u r, ,' rh- .
ilJffiryffiru,Ti ffi:Jl:'1fiff1',fuj'ii;..1i$l;,.;:,:i,;il* ll1illx,;,1,:if;i:,iy,.',,1,i**,r*,n,;;;,ff;::l

'ffgl*'t,#;',ij^'*"J't:i;1"*:lir"ii;'                                                                       ,il.;-i.,1i,i.,1:,-.'1i,,,,Ji,,,,;i,1,"',1;ll,l,i.Jf ,,j:,i,;:ll,

#frfltT#t'Hxii          $it       ;i:'.,;.;'; ;i l :**i::;rri;i;iii
                   ;i";.Ti::i,',1"-1",,i                                                                                           ;
                                                                                                                                                                                         r-l:;"ll:,
                                                                                                                                                                              ;;,rj,, T,H;.?l;;
;Ttr;il:*.:lg,tfr.                                                                                                                                                       n'
                                                                                                                                                                                                          ;
                                                                                                            ,',ll;:   ,:l::l;,:lll',:i;:,ii,ii:;;f?,t*i.^,:iJ;;:
                                                                                                                                                                                                      ,j
fftffi::i;'l:i:lltffUi:ltTlii                                                                                    &e   !'1r1i',{,d rLDrii
                                                                                    1,::,::,:f,:lj!{i'iv                                           lrofc (rescriD,,d    Ls   rLrily pnid acco'crurg
til\o   tue       oiltext ::equrrrs,
                                                                                                                                           'Bci,                                                      ro

                             " " ,",o*"uu,{
              e
                                     ni!1g-,rjru liorril
                                                 noilil, rud
                                                         r\nd })tcuo'.rrj jrelu(]. ule
                                                              :ucuortrr jr.relu(jr)      pll{rri,
                                                                                    t):e plruni,
n "                       ,
W*#,#                         -- r-1-,'1F...:1r.t,-.. :                                                 :    \        {J:,+ipi# r:i.,1=6;'&.ta
                                                                                                                                                                                  I

                                                                                                                                                                                                                  PLAINTTFFS'
                                                                                                                                                                                                                  EXHIBI'I'A
      '|ii;,




               ,'-ii#fi;r|ff'ill*iil;iill'|'i.!:ii;:i,ili;:.iIiHil.ii|;;i|;;ifri
                 $ffi#ffi.!i,$i#il#:'ih,r,',,:'l, iir,',..r'iiii,tfj' ;:,;i;ill,iio,, ",,,                                                                      J




                iffi*           $lr
                                    "i5;;j;i:;*il;tifi ,..l;fil fusFi'.,:":::
                ;iffi#*i;ri;llffififi=,,;1,                                                                                                                         .,
                                                                                      i;   i;i*i,
                                                                                                             i'   |||lff$i{*:,,
 "-=':t'r1
             a;^-- :.-, .l
   .     "t,.tl+rr_   !p;
   i                        '-
   i th*, *un,out,, ,r_.r, tot     o!' Irilrcor of
         u'' *u c. :r&rb o, rr,                     l'qt'i4r il i,;:a.';c;rl               ir
                                                                   -t' r.rr i;1,1 ",,u,,,,tttot                                                        e.r:.i
  i                             tu"t n '         t,';",                                                             11   "a t"\'t' Io;c
         rexgs. sal uuru"
                      eeanB ..1             '",          i ' )')o'\)1:
                                                                     ,"      .,
                                                                 "- ii, ritr'l.el:  .-,;'
                                                                                , l,,erri
                                                                                   ;,eti
                                                                                                                                        r ' lurns
                                                                                                                                               outjl
                          - l'i oc
                      '- uou'o  oi bhc .r c1;.
                                          sij. irtrr,r+                        'irlr".srr         op.l iiire i;cr,n                          ""ul
  l,1 ,,,                                       i.itect do,.J                                                             of s.,,  ,.
                                                                                                                              Ssl uoou
      ""'''.-1-'"q Ard 1r.r.t0, ri)                                        .lr:   air  rJr., {i,,al'rn,.ir"""r.r.,,",."r,,^:::t"t''tt,
  ii r.e,;
     :::*-trt*up                       ?. \/, )Jiorr.-r..; ,.,o"tt'tottt
                                                           r.iis ,, i', iiL1y8
                                                                                                     ott"'' I!'11'i1e'.. ar' r'csn.
                                                                                                                                    exec,rir0ci );ili
                                                                                                                                                     ,'

           Reeord€ orB&rr                     ':"-"t
   ier iaud                  ,,;;r;i.' -: rc.rrtvi
                                          )1^
                                                       'lc:{aa1
                                                                                    1  :!,{ior)rc.,,
                                                                                                           '\rrl'u::e 921 1:" !!9 ''              '11

               *.r ;;;;r;ffil:                                  i lclrrf'l  ir'e,',;,.,.n t:
                                                                    c-l,.,q ittle''r;''
                                                                                             t...ii     Ii    t'ato
  i                                                                                         'n                           lt'rietr' iur'i
                                                                                                                                    ..!g ire.i.g6;;:t:,,l
                  BrBrr{NjFo *r,
                  B'B'.{N:FG          -,...                                                                                              'I/c.' nE e .\(i1-
                             aij s :)DJ.D.I r r. +r
                                                    - "-_-
        t"
               "';;;;:                     =.'';"'"';;'
                                                                171; +c'::e
                                                                            ' r; 2r1 i/:r ':n'' rarr;' Qr;q
                             -.ilr'i,,":;:              ' ''i:'                                             'r(er isoq i;r:
                                                                                             .(1!:o('1 *,":.v
                  ?Hr",,ci   ar   :r1..h1,
                                                        ;;;;;,r";,";::;.,;,':;:,
                                             ;11,::'tt ''5{iid
                                                           '',,,;                                              ;.."r,;;
                                                                                                             i;.,
                                                               ':!tli (*!;;rcx-:4,rr;41y ij ,
                                                                                                                      r lcc igli
                 ?FEN'!) !{;e.rn                                                                 (i,6
                                                                                                                                     '

                                 a4    ..';:t::.
                                       "'/1  t"j('t)):''                                                    a,,nt't''
                                                                                                                ' ' ) i)90 )'i2 !1i)'n j
                                                                                                                   \t
               llr€EiccE 11, :,:.iriri                   'it:el Fa:c'Ji'.:!t:t. tt:.,1r. i!,(. ,rr...
                                                                                                      ..,rr..a*
                                                                                               'l:,;i"ir,,ri,
       corliaiDl.ErJ ?
                         ac:.es ,,"r:j-::tr;^o'"'",,rrtrrr',,,".0 ;-;                                            lru"'r'rirT;:r:;:.;:";;^,




                                                                tlXi"li.Bt'i' , h,,




*-::_::_:=
                                  -
               Ill_srArE
               e oi,hrty
                         or   ri,,xu"    "

                      rt:, saN..r*udusl,,iq,,




.:r       -l
r::lYal
      a
CHARLES AND MARY LOU ALFORD vs ROBERT
                                      IHOIMAS McKEII-HEN
Ken lMuckelroy on O1/30/20.13
                                                                                          Paoe
                                                                                           *Y-   1
                                                                                                 '


      1
                                       CAUSE   hTo" cv-12 -93411
      z    CHARLES AI{D MARV
           AT,FADN
                                   LOU'              ]N THE D]:SI'RICT     COURT


           !tlaintif   f s,
      A


           vD.
                                                     oF
           ROBERT THOMAS McI(ETTHEN,
           Eioc RESOURCES, J:NC. , j\$m
           CENTRAL TEXAS       TAATD
      "1   SERVTCES

           Def end,ant,s.                            SAN AUGUSITTNE COTINTY, TEXAS



 J.U


 11
                                          ORAI, DEPOS:TTTON
 L4                                        KENi MUCKELROY

                                        JA}RJA,RV   30,   2O:13
 1A
 !=



                 ORAL DEPOS:ETTON OF KEI.T MJCKEIROY, pr,cduced
                                                                             as      il
 th        wiLness aE Ehe irrsBanee of the plaj-ntiffs and dul.y
 1.7       s'worn, was t'aken in. the above-st,yIed and -nu.:nbered. cause
           o;nJAlilJARY 30, 2013, fro:n 2:05 p"m" t,o 3:1.0 p.m.,
                                                                    before
           Amber Hogue,       Cerbified     SLrortshand ReporEe:r     in and f<>r t,he
 4V       of Texas, reporeed by compuberized stenoc,l1)e
           SeaCe
 2t machine at' t,he offiees of ,T. Ken Murckelrr>y, 10g F,osrt,er
 zz        SE,'eet,, Cenger, Texas 75935, pursuan., t,o Lhe Texas R,uIes
 ZJ        of Civi.L Procedure and the provisi.ns st,*t,ed. on t.her
 z+        record o:r attached heret,o.
 z3


( tS                            Gretchen ShoreCourt Reporting
                 \vuo, 7,
                       r58-2'183 * Fax: (903) 758-4890 '' ww:w.gretchenshore.c;onr
            ph,
            r,,. /on2\

                                                                                          PLAINTIFFS'
                                                                                          EXHII]IT B
    R5iil::ftf$%ytruriir!   ALFORD   vs   ROBE:R   l r Hotu1A5   McKE:r-r-H'N
                                                                                        F,age> 2.2

                   a"   Do yor: recal.L e:f your c)wn memory
                                                                €rrry dise,ussion
      2 with       any of tirese perople you ba,.l,;ed 1:o
                                                           a,bout: t:I:is
      3 transaet;ion :i:egilrd.i*g,        anyth,ing. havlne Ler do wi.bh
     4 nrineral s ?
     5       A" i\o"
     5                    (l:ixhi bi t il rnarle ed
                                                    ")
     7       p. I\Tow, "tet rnc ..iherw you whagrs lreen
                                                                  nrarkeel as
     B Fixhibie Nei" ;2, whieli i.'i 6r werrr*rit;y deeet lui,eh
                                                                    v,enclor,s
     9 lien    "


    10                   ,i\nel o.o .yout icle:ri:if:y wha.': Ir:n showing
                                                                                      yor:
    11" here as ExhibiB IVo"          Z?

    L2        A" yes, .[L's i* derec] i-hat we prerpa:reel"
    13        0' Ar.r x'i"g}:L. ?\n.{ :tt app€rars ber ,krave been signed
    14 by Lhe J'essupsi, cor.r,cct;,i
    15        A, yei;"
    L6        0, And f.:: i;hc: lad.ies a*ci ge:rLIe:nen of tire jr.l.ry
    L7 who may :RoE u,rr.de:::sLaneJ ex:ar:t,J.y a,l1 L,he proeedure
                                                                     ir: reerl
    1B esbate t,ransaterti.o*s i the Af 1c;i:ctsr R.trrles ar.e noE shown
                                                                           ern
    19 that doetuneRl:, elor::ee L?
    20        A" OEher than bh.ls gz,ant,ee,s crt_ t,her top"
    2L        0. A1:L rj.g+ht-" A::  CHARLEI] AND MAIRY
                           .tO! ALFOIlD VS ROBERT THOIV'AS MCKEIT ItEl\
  Ken i\4uciretroy on 01/30/2013
                                                                                                   page 23
           1    Lhr:iladj.es and genLLerilcn oft flhe jury Ehe purpose
                                                                       of                        t:he
           2    sir:;nabures" Is it clustornarry for th.e g:rarrtee
                                                                                    i* a rreal
           3    esUabe t:r'a: saeLion t;o al.scl r;l.gn
                                                        Lhe decdi,
        4        a" :ttrs not eusLomary"
        5        p" rrTow, L'he srl-g'nai-ures a::'e gho.wrr
                                                               erf bh.e Jessr:trrs
        6 ancl t,her:e ;li:e also siome inj,L j,a,ts, eorr€)et,./
        7        A" y.es"
        B        p" itnd urhei:e ar.e tr:e i.nitiats shou,n
                                                                   rn iixhrb;tt:
        9 No" 2?
      10         A" lSesid.e Lhe r.ese:lvatir:ns from eon,ueyane e ar
                                                                               ei
      11 warranEy seeElon erf Ehe cleect
                                                            "


      L2         O" i\I1 z,j.ghL. ,:le.l..L Lrs yous: underrsbanding, &rs EtR
      :-3 at't:orney p:r:aetic:i*g in Err      P|f il: 5-t"f$t"y6fllri3Ji              A   L F   o   R   D   vs   Ro   Er   r:   rt   r   I   H   o rilAr3   M c i( E r-
                                                                                                                            r     r-r   EN

                                                                                                                                                        F>ag<>   24
            r navc beon not:eci in t:hat cleeell
            4\



            2      g
                     " yeri, ,un Eiraf. Eect,ion.
            3      p" Anet w*aE,s; b]:.e purpos€l of hervi,ng
                                                              lhe: par*ies
            4 inibial in therE seclion?
            5      a" we erlways war:t bor-h par:ties bo be aware
                                                                                                                                                    o,i: wha.
        5 is belncJ rcset:rved" An(l sict whoev,et:l :*
                                                           vlhoevetr has t,l:em
        7 sign up or si,gn the ciocrurren' is Laugirtr
                                                            bo go t;hrough b.har:
        B and expl'ain t:er t1:,em therE yourri,s reservi.ng
                                                                wlrat,ever,s
        9 noEed herrc a:nc1 (:oRveiyirrg arly obhcrr :irrt,ex,est,
                                                                   t]:,at vou
      10 might ,have irr the px,opetrt:ies:"
      11
               A" Okay " lvow, there is a?,e ar: heei bo FixhibiE AIo z
                                                                              "
      Lz a page elr mor('er t:han oner 1.rage Lrrat a])pears
                                                                t. iravc some
      13 deseription " r*etes a*d bound-rs descri.ptions
                                     '=
                                                                    of somc:
      L4 properby"
      15                l{"       Xeij.
      ae
       th
                        a"        A1:t        ri"ght"                    r,   ca.L.l                 yor.r:r'al:tenLron f irr;t of: al.l
      L7         hn   bhe d,eseriSrtj.on that-,'s:                                      err,r        tire Lop of                    .Lhe
                                                                                                                                             seeond page
      18              the     d.eed u,rrde:r, Traet, I
                                                                                   "

      19                A,       yes
                                          "


      20                A,       Do y.ou lenow t.he                                     sou::ere              of       Lh.a     b elescription         Lhat:
  2L             is   abtaehed Lo t;his deed, )lxthibiE                                                         IVel   "   2?
  aJz                   A,       yes" lltrs a rL-,rs a                                                        deetcl        fronr .]"g50 w]:ere         bhel
  23             ,Jessups      reeeivecl t,ha i t,:rae t
                                                                                             "

  zE!                                             (Exhlbit 3 rnarke,d")
  /,3                   0,       Atl          ri,ghb            " !,et              rne show yc:u                          what's            br3en marlced
;I
 \f               Ph: (903)
                                                   Gretchen ljhc;rre eourt lReportirrg
                                                    u Fax:
                               758-2183                    tgosl Ts8r.b9o'-T *^v*.gr.erchenshore.com
      CHARLES AND fulARytg]J.ALFORD                                  .fHON4AS
      Ken Muckerroy or- 0" 30/20,13                   vs    ROBERT              McKEIHEN
                                                                                                              Yage 25
           I    as Exhil::LE ilTo"  " ,ts thaB Lhe deeil yo,u.,::e ref errin,g t,o?
                                              3

           2             g. I beJ.i.eve it is,
                                               [€s"
           3             g" rs bher pr.per*y er.escr,ipt,ion
                                                             sh.wn for Traet
           4    No" r'    i:r E:xhibi.t             rvo" 2 verb*r.i:m
                                                      -.. a v*rl>:r'lnr eopy of Ehe
           5    der;cript-ton shclrn: in t,hre deed bhaL
                                                          rrve riho'n you t,hat,,s
           5    ber:n   Rra::}re,L  llxhii:it lVo" :]?
                                     as
                         A" 'Yes" IL           ie's er eopy i:rom l:lLat doeu:nent"
                         A"  ts it: acbual,,Ly a tr>hot,ocopy o5: t:he
                        A" Yes        "



                        0.        derse:r:ljltion :iEs;eIf,?
      11                ;\ " Y'es     .

      1a
      LZ                A. l3o 1t: harsrrr L ber:r: reeyllgcL, it:'s aetuallV ju.sE
      13 been eo5lj.er1?
      L4        A" '[,hatrs r]oi:rcct" ilust a phoEoeopv.
      15        0" /\.Lt z.ight " itnei :i.t: you      CHARLES AND i\4AFiY
     Ken Muctrelroy on o':olSolALFORD                vs RoBl:RT THolllA{i M.KElrHt:N
                                                                                                          Pager 26
          1               A"    ycah"
          2               p"    Is     thints al,so ::ef erreci t;o as er rnrnrarcrl
          3 reservat:ion i.:rr rvhab has i>ee:n narr{ed a$
                                                           Exhibitr lrl,r:" 3?
          4      g
                   " r tnl '- r Inr RoE su:rc .t *nde::sLand yorril quesbior:,,
                                          =


          5      p" rs rha-t a-iso a eorri.ir:'uali-ir:*
                                                          erf thcr ileseri6rbio*
          5 0f a mineral :reservabion t^at is shown i*
                                                               *re proper:by
          7 deseription j,:r tixhil,ib IVer" 3?
      B        a" I t:hinlc itr is;, }r€s"
      v        Q"    AIJ r:Lgl:E " j.s thaE lrorLietn of bhei, pz.operty
     10 deserlpt:ion that: is shr:.xrrrl on elre bop of: bhe
                                                                seeond pag€
     11 of Exh:r-krit I\o" il inelucleet :Ln the eleseri,pB:Lorr,
                                                                  fo:r Tlraet
     L2 I\o. 1 :rrr Exhibit; I\o" 2?,
     13        A" trTo"
     L4        O" So i.s:LE a farrir.sLa,t,e:mcnL Uhen LhaL Ll:e
     15 properLy' deseriSri-ron sho'n f:or ?r;r'ae t \fo" I in
                                                                   Exhibib
     15 hlo" 2 was phoLoe:opieel f.ram the ctese:::i.pt,ion
                                                               rn ExhibiE
     L1 trlo' 3, buE Eh'e alntire d.esc::ipti.on wals; :?.o8, phoeocopied?
     18        A, yeah " ,Ihls entiLe+ de:sc:ription, her,e was
     19 photocopied and .plaeed j.nLo thj s
     28               a, But noL
     ZL               A
                                     exhi.J:iL        "


     4Z               R
                      w.     the: entirer eleseri.6rt.ron ;refe::r,r:rg, Lo t,hc
     23       mineral. :reserv,altoR/ eor::ect p
     z2               A.       Thab'g eorreeL"
     43               0"       Olcay   "       Do    V'orr, jrReiw lvh,o nracie   bhe clecir;i.o::   Eo

t,
\, f\                                      Gretciten lShore Court Reporling
                Ph:   (903 ) 7sB-2 I B3       ''   Fax: (903) ZSB-48€)0   .   ww"w.gretchenshore.com
  .HARLES AND N/Arly     L^olJ ALFORD
  Ken Mucke loy on 0.1/30/2013
                                                  vs R.BERI.TH.MAS McKE'.HEN
                                                                                                     page 27

  ] i pl:.t'oeo5>y Bhe elescri.pLJ.on or: a po::flion oJ: the ciese'iption
    2 frerm Exiri.b:Lt l\er" i] anej i:1se::b it orr thel
                                                                                                               i




                                                          ;rEtaehmenB E.
    3 Exhibib I\o" Z?
    4        A" :[ be.lieve thab wari I{s" Vaugi:n"
    5        p" ConnjeVaughn?
    6        a" y'es, €li::" Ie lvon1cl have bee::r *er job
                                                                    as bhe
    7 elosero    .Uhe
                      etnei prepari:rg 1_Lre doei.unenb,
                                                          t.o prepare rha
    I exl:ibi Es             "


    9        q" l!ow, if yor-i wou,ld, go bereie E' lixhibi*
                                                                   No" Z,
   10 w,hi.eh is the derecl Lkrex.e"
   11        A" OJeay.
   L2        0" TJhere, i,s; er refe:dc*ee or:, thc 1:i.rsE pagye r:f E,rrats
   13 deerd bo vrr:at is at:eaehed" eran you loeert,e bhaE
                                                                  fo:r ::nei)
   14        A" fes"
   IF
            A" i\:rd what: j s Lhat r.ef er.erlce i
  ae
   th
            A" llL says, ,'El:*.Lrib:Lt-. A aLt,ac,hed hereto at, LhP5i$::':"f)r%YtflXriirl,AL            F   o RD   vs   Ro   B r:   RI   rH o   M/\ti   M   cKE |rH   rr N

                                                                                                                              liager 2B
itr               A" Ye*"                 Bce;rusc           :rt              e'enee' tlhe dercrunent that:
      2 eonbain* a e(xnp'teee :ne';crs and                             'ef
                                           berunds eir:sieri,pt:Lon"
      J
      {
              !" All. *tghb, i\nel ls i:har refcrelnee r;o
                  n       lre

                                                                 any other
      4 provisierns rega:rd.inEr bhe doeurnent:
                                                                                      orr    a*y oEher: aspecb of
      5 t'he doeume*t otrrex' t:ha:r t:he mebcr€i
                                                  a:rd, bcunds clescripLi.on,i
      6       g
                " Thcrt , ls ther only i:nLerrt the:re i v€s                                               .
      /   Q" O]eerv." So t,he j.nbenl_ is nolr, ln yorlz.
                                                                opinion,
   B as bhe preparer of bhe dele u:ne:lt;,
                                              Eo :lefer t,cL grrovis:Lons
  9 t'hab miqht, af :f eCHARLES AND N.ARY LOU ALFORD
Connie Vaughn on a1BAt2Oj3- - -
                                VS ROBER'THOIV.AS IV'CKEIl'HEN
                                                                                           Page   1


                                       A TT4 tr
                                     vnvd&
                                     C            l{v.   a1lr 1 .
                                                  r.T/'1 UV-f2-9344^

      2    C|HARLES ATD MARY LOU
                                                         TN ?HE D]:STRICT
           A   T,EIADN                                                        COU:RT


           Plainbi ffs,
     +

                                                         0b-
      5

           ROBERT THOMAS McI(EITHEN,
           EOG RESOURCES, INC
                              " , A-I\fD
           CENTRAL TEXAS !ru\u
     .7
           SERVICES

           De:Eendant,s.                                 SA}'T AIJGUSTI,NE COTJNTY, TEXAS
     Y


 1n

 11


 L2
                                         ORAL DEPOSITION

                                           EONN]:E VAUGHN
1A
                                       JAI.IUARY       30,     201.3


1'
                  ORAL DEPos'TTo\T     oF    C..I\^TTE VAUGHN,         pr.duced as   eI
11        w:Lt:Ress   ae bhe inst,arree of Ehe plainEiffl: and duly
          swornr w€ls baken in t,he above-styled and
                                                           -nurbered cause
          otr JAlfi.IARy 30, 20I3, from 3:15 p.m. to
                                                        3r51 p":m., b,efore
zv        funber Hogue, eerL:Lfied shr:rthand Repori:,er:
                                                          in and for t,he
4!        Stat,e of Texas, reporecd J:y eomputerized,
                                                        stenoCype
zz        machine at, i:he offices of J" Ken Mucke.Lroy,
                                                            10g Fost,er
ZJ        Street, Clent,er, Texas 7S935, pursuant, Lo t,he
                                                             Texas Rules
24        oi: Civil procedure and t,he provj.sions staLed
                                                          on                    t,he
z5        relcord or, at,t,ached. hereb.o,


                                Gretchen Shorr: Courl Repoftino
           Ph: (903) TSB-2183   * Fax: (903) 7SB-4890 - ww"w.gretchenshore,com

                                                                                          PLAIN'TIFFS'
                                                                                          EXHIBilT'C
    CHARLE{i AI\D N4AIIY LOU ALI:ORI)
    Connie Vaug;hn on 01/30/20'13
                                                          vs ROBElll'      t.HOiViAS McKEt'IftEtrl
                                                                                                                       page ,9
           1
                        a   "
                            l{ow, bhere i s o,n t'his dereument,, on
                                                                     t,he f i::sit,
    ---A
                                                                                                                                 ]




                 pa!/e, a seotlon wjEli a su,bbitle, t'Reserv6rtiOns
                                                                        fronr
                 eorxvcyaRec ancl warrarlty . rr
                                                 Do yotr                                  sce    trha.t?
          1
                       A" yes, sir"
          E
                       0" jtnd is Lhere any x.eser:vabion                                         fzonr bhe
          h      eor).veyanee shown on Lhe fi*ee
                                                                              of     t,LraE deted,?
          ,1
                     A" es, str," Jl

          o
                     a" ]urd whaL is t_ha1:.?
          o
                     A" Jl fu'l                   be*ef i L in use of r.,racb 2 for
                                      ''OSSeSsion
     1R         the rema'i'neier of t-.he 1i-fe of g:rerrr'or as a
                                                                    life esr=ai:e"
     11
     +*              a" I)oes L}:e.t compeir:t vrit_,h v,rhaB y,ou were rnsEj:ueted
    L2          to do o:n, t,he iriLals:e sheet Lh.ar y.eru have, Ilxtribit,
                                                                             Iyo, j-?
    li
                     A" lles, sl',, wiL]: Lhe eneeption of Lhe aereagye"
    L4          This   stsyg l:our-and.-a-herlt aeres ern Bhrs
                                                               sheee, &fld
    .P
                T::act 2 erorrsists of t,wo ac:res,
    JO                 O   "     ,t-her       bhan.             thaL, is       Lher.e any         dif   f erenee:
    17          b*bween wJreri- Lhe i*sbructi.on.s show oR                                      Exhibit \rs" 1      arid
                what, the       cleleel pr.ov:icies              ?


    10                A" llo, sir                 "



                      A" i\11 i:ighrt" i\'el is L'ere any ref erene e i,n ttre
    2L          deled iLsell: Lo any.rninererl reservaL:con?
    AZ                A, lio, srx.                ,


    la
                      0" ]rnd deieg t,hat e nr1:Iy vrj.t,h the ir:st:r.ue bierntii you
                                                                     e


    4.r         rereeiveCHARLES AND t'Atiy
Connie Vaugt^r on 01 ,30120 i3                 vs ROBI:RT -Ti.1O'ArS     McKE:]t_HI:N
                       ^LOU.,AIFORD
                                                                                                  Pager 20

                                      ;; jr.
                   A   "     yes;,
                   R
                   )40       Diet   tl e partj.es i:nitia.l. t,hat deedi
                   n
                           sir.
                             Yesl,
     q       e" Notv, l;rE t*e tinre Eirat f*e perr'ies s:,gned, ,this
     5 doeurirent:, I rrtab:Lee L':at: Lhe:re erppears
                                                       t;o be fernr
     5 init,ials, e or.:s.ec:g?
     i            A.         fhat    :;"s cor,r,ee t: .
 o   H
        U. Do yorr Jcnow vrhether. r:r, not a.l,I fou,r par.Eies
 v werc p:relsent *t, the sarne Errrrc oi: rf t,h'se
                                                      irltials were
10 plaeed on the eloeu:nent ab elif f r:r  35ffii;,fiil#iiilr!-fiulAlFoRD                 vs rioBERr' r'HoivrAs McKErrirE1\
                                                                                                                 page   21
        r1n                g"     Oleay" j\L th,e tirne bh:Ls clseu.rnerrt,                                        -l
                                                                                            Ejxtribj.e
               I*o. 2,         wa,s rlra*Eeel    lty yeiu, was :Lt your ir,rten' to pr,vlde
               in t'his do*i'rnent any 'eype of resc*i:vaeiCIn
                                                               of                          mineralrs bv
               bher Jessiupr;       p



     5                    A"      ]iior st L"
     5      P' hfow, ret:'s rooie at bhe an at,LaehrnelnE tr:
    7 ExhibiL N'o, 2 uneie:r Trael: .l i{ne1 1s
                                       "            Ehere, in bhaE
    I deseript:Lo:l uncler Trae t- .t, any ::clfer.ence
                                                        to a reserva"i:ion
    9 of :minc::.alll              p



   10      A" 'fes, si:/-."
   11       O" i\il1 :.ig*." Did yeru lcnervr bl:at Ehats referoreG) F^
  L2 a
        'eservati"o* of *irre::ars was tn t.}:aE e{eserlpbi.on al: i:he
  13 t:Lnre El::ts eloer:nrerlt; was pre5lared?
  i"4                     A" )[o, si]:"
                          a" Olray" Carr von e:xpla:Ln, Lo us how                        r E,   was   ts,trat:
  16          E,hab der*c:rl"pElon            wit,h Lhat:           erc*ee
                                                            ,s,ef            t,e,   a   resey:vaLion of
  L7          min.eralrJ e;tme
                      to "br: atLaehed Er: this de,ed?
          A" ?'1e11, ll rvcrulc{ herver :nacle a eopy from trhe
 19 p::evious de:ed of L'e eiesei:!.p,tlo:* Lo bhe prope:rt;y
                                                                 erb
 2Q thats was rRlr tnecnt:ron, i:hcrt ap1:errernbly
                                                     there I left in
 2L tirc mine'a-1" reserviabiern that was on, th*t previous
                                                                  d*ed."
 22 Beleause ib rooke r i,re it just eclnLinues
                                                      d,ewn Lh.at p;lge"
 23       a"             And. r,vas t;ha,t :Lntention.al in
                'leay"                                      any wa,rr?
 24       A. I[o, sir"
 z3       0" I)id yor"r bel:ieve at the t,irne thaE you a'La  35ffii:fiil.ofliillrbfiulAlFoRD vs ROBE'RT                        rHor\'rAS M.KErT tEN
                                                                                                               pW     22
           I    t,hat, deseript:rorr,     i,:reluded that; .rcferer*C:e Eo al
                                                      wl,LicLL                                                        -_l
           2    mineral reservat:to:r, that: you
                                                  wer.c ear:r:ying ouiE Ehe
           3    wishes of eiilre:: of the pare5,e,si;
           4               g.    Can yelu resberEe ghat, J:o::                      rneT,

                           0"    Dld           y<>u   Joelieve, at, ,[he           t,:L:me   b]ra,t you aebaehed
                bhat' desieript:Lo:r bhert eorrta:i.*erl
                                                         thal- :ini:rer,ai. ::eservat,ion,,
                bhae yclr"l lvere ea::rying ouL wj:at,
                                                         t-he j.ntenL of bhe parb:Leri;
                was   ?

       3                  A" No, si"r"
  1R
                                                (Exhib:LL 3      rnac.lcecl"   )

  11
                   A" Let :ncl shovr yolr wherL,s "oeerl nrarleed as Exhi,bit:
  1a
  &A           No.3" Ancl tlLat:rs aR e,Id,er clec:ci, I)o you:reeoqniae
                                                                          iU?
                   A' That i.s - - a:ppear:br Lo bc t,he same dese:ription
  1t
  4=           bhat T copieet fr:om -*
                          0"    oleay      "


  th
                          A,           f   or: Lhis exhibit          "

 17
                          0"    Ole   ay   .     Does i:lra"t appcr6rr             to   b€, l.he souree   of   bhc;
 1A            descri6>bion Ll:at; you eop:iecl anel plactetd
                                                              on aBtached t,o
  tc           under Lhe title ,Iract. "i, uneler the deed,
                                                              birat yor.1 p:reparedi,
 20                       A" yes, sii.r"
 ZL                 A" Oleay" By ther lvay, thcrrers a, retfere*ce J:ere"
 tz            3E says so:nekreldy -- :Lt. a.ppears t,hat
                                                          soniebody                                  handwrot,el
 4J            *R   "Tra.eE,    1r' anil underli.:reei it.                 Do yr:u ]enow w,ro wraBe
 zzi           bhab i::.?
 1,3                      A.    ThaL vrits me"


\_T\                              (irelel'en lihc-rre Cour t ,F?r+nnrl
                Ph: (903) 7 sB-2183' rax:                      \vyv,    irrn
                                                                       Ur rv
      't
                                            loiiel isl]+ebo'"Y"',i),Ju'*.g*,t.hersnore.com
  35ffit
  |--          i:.fiii              #ilil,b8.u1AL
                                                                  Fo RD    vs   lRo   BE   RT rH o MrAS McKE         r"r   s   EN

                                                                                                                                                            Page 23
                                    0"
                         And bl:aL was not
                                             Srarb oJ: the petrbion bl:at you
        2      aetually c  35ffit i:,tH.o #iiiLbfiu.iAl      Fo RD    vs   rR   o   B   E:   Rr rH o M,A$   McK   E   I   rH   I: N
                                                                                                                               F,ago 2.4
    1     t,hab   ?


    2                 g
                       "     No, s:i.r   "


    ol^
                      u"     uK€tV," ea* you teIJ.                         ,cRr:   i-or1ay,           of     yorrtr   eiwn
    4     memory' whab eiLl:er                Mr. err lvJrs.                  u;,essuIr l0okrird                 r,irre,     bheix.
    5     appearatlee, ernyi:hing                 aber.urt; .bl:ernil
    5             g
                   "         $Io, s:tr   "


    7             q"         Just   a, eonrpletc: b.lanlcil
   B      a" yes,, r;tr"
   9      p" Al.t ri"ght. ?\r:et I assrurre frorn yout:,
                                                         aiiswers and
  10 your previousr atrswes,s, that yetrr have ner
                                                   reeollecEio*                                                              of
  11 eibher t;hc ufcrs;srrlls or t,rcr i\J.fo::x.aeEJ,e e                                                   ?

 2Q       A"   yes, slir                 "


 2L       A" Was tiralt simlrly that yori clj.d as a ma,Eee:r of
 22 your personar eiroiee o' rvas t,hat: sornart,h,irrg
                                                              thal: yr:u werc
 23 instruebed that ysu must do?
 24       A" Mr" Mr"reke1roy. h.ael nre cler bhat_"
 25       0" Oleay." And wb.at wsuld you Lyp,ica,tl.y                                                                                                     iroRD vs RoBERr rHor\4AS McKE'
 3|,ffii:,iinu#iilLbfiulAl
                                                                                     'EN                        Page 25
   I pa;rt,*es weJic si,t,Ei,ng in fronb r:f you
                                                      a:cicl gett,i*g 1^a;a r{rr #'a                  o v'^vJ     UV
   2 sign a ilocrunent, Ii..*el a eieeel or a
                                                 eieed erf brust?
   r        /{" !vcr', r weru"Lel aetual'y' go over
                                                             *he enbire
   4 elor:u:ncnb w:Lth therrl" .r w.uler present
                                                      tkre cioer.*nent" An,d
   5 I il say, bhis ts t,he in bhis perr
        I
                                                    EieuI€Lr ase, warranev                   e

   5 deed wit:h the v.endorrs 1icn, I werrrld ge
                                                          €)ver g:rant,orrs
   7 narne, gz'ant:eetg R€rrR€r, b'e onsicier:abion,
                                                            eaeh, properLy
                                                                    e

   B deseripb:rori bha,b was Ii.stecJ,, t,he: r:eservat:rons
                                                                   LhaE were
   9 lisrt'ed" r rvour-d :reeret LhaL over. ter brrenr
                                                          and asre if j:hat
  10 war:r eorree t:u if Lher,e tier,3 any adelit,iorral
                                                              reservations eo
  11 t"her eonvey€ulcc a:rer wa:rrantsy" we v,rourd ge
                                                              over if        if
  L2 E'hcrc wi,"ri ;i rnen,tlern o:L an'y rcind of t,ax prora.ro*
                                                                      ()r
  13 anyLhin CHARLES A\D \IAIIY LOU] AUFORD
                                vr;. ROBER]" TFIO[/AS McKEIIH[:N
 Connie Vaugnn orr O1/301201:j
                                                                                                Page 26
      1 would ,have been Lhe intent,ion ofr bhis
                                                        eloe*o*or"-_-- --=l
      2       P"   wc'e )fou everi aw€1:re at bhe Lime
                                                            you went over
      3 t,his docwnent wi.th ther,n that bhis ref:ereRce
                                                              bo a 6irlu"u,
      4 reservation sl,ovm urrde:r. I,raet ,l on, i:,irer
                                                                             aEtachecl page was
      5 even b,herre     ?


      5        g" lVo, si.::"
      7        q" Olul.e1 have t;ak:err l:he
                                                                      doeualent,si
 1"8 to      have Lhem rec:ctrcled L:l:e:nselvcrs
                                                                   "

 Iq            R
               Bo       All ri.ght " l\:rd, .l.cL, er 1_all< abo*L Lhai: ref ererreo
 20          the    ,$270 . Ttrere's a. rlat e arrcl
                                                       bhe:r€lrs a ehe,::lc nurnber
                                                                                                 "
 2L     Do   you k:Row who wroLe t,hert                   on there?
 AZ                    That j.s rny hel,ne,trv:ri t.ing
                                                                   "


 4J            R       Ca:n you te1.1, f:ro:rn that lvho ae.b,ua_IIy
                                                                     rnade
 24     papnenE eo yeu?

 l5                    IVo   o   s   j.:r."



( tS                                  Cjretclren lihore Court Reporting
          Ph: (903) TsB-21tj3           .     nix: loooj igi:+airo 'i- r*'r.grntchenshore.com
                                 CAUSE NO. CV-12.9344
CHARLES and MARY          LOU              $            IN THE DISTRICT COURT
ALFORD,                                    $
                                           $
   Plaintiffs,                             $
                                           $
vs'                                        $                                          or
                                           $
ROBERT THOMAS McKEITHEN,                   $
EOG RESOURCES, INC., and                   $
CENTRALTEXAS          LAND                 $
SERVICES                                   $
                                            $
        Defendants.                         g       SAN AUGUSTINE COUNTY, TX

ORDER DENYING THE ALFORDS'MOTION FOR SUMMARY JUDGMENT

       Before the Court is the Alfords' motion for summary judgment. After considering the

pleadings, the parties' briefs, the arguments of counsel, and the relevant authorities, the Court

DENIES the motion,

                                                        .2013.




                                                                 -'
                                                JUDGE PRESIDING




ORDER DENYTNG THE ALFORDS'   MoTIoN FoR SUMMARY JUDGMENT                                PAGE   I   OF ]
                                                    NO. CV- 1"2.9344

      CHAIILES and NtARy LOU ti.LtrORD.
                             plaintiffs
                                                                   S        l,V I'FIII I)j|ST'RICT'COURT


      VS.

  ROBERT THOMAS                   Mct{EIT,rtE}i.                   $        0p
  EOG RESOURCIjS tNC.. anct
  CENTRAL TEXITS I,AND SEI{VICES.
                                         [.]efendanis              rs      SAN aL;GUSTINL, CCUN                 ty, t.EXAl!

                            EI"aINTIEIL.I:-TJt{xRr)_AM&r[-x.]!*i{}_ar&IGIL\,AJ.r_rE,rI-T{a}{


  TO TIIE HONORABL,E.IUDCiE OF'
                                SAID COTJFI'I:

               Now colrrili, cl{ARLI]s anclMAllY t,ou AL,FOI*I),
                                                                                 he,rr:irLafterreferred to as,,plaintiffs,,,

 complaining of RoIIIIRT TFIOMAS Mcl(EIl'FlEtrr,
                                                 EoG RElioUllcES, lNC., ancl cEN.tFG.L
 TEXAS LAND SITRVICES, het'einafter retbrred
                                             to                     as   "l)r:fbr1d.nts." and fbr causo    .r   action show
 as follows:


                                                             1.
                                                        DISCCV LrltY

               Plaintiffs intend to concluct cliscoi,cry uncler
                                                                I)iscovery lllarr Level        2.

                                                             ),.
                                                   .IURISDICTiOI\

              This court has jurisdiclion over the subjeet.
                                                            firattel oJlttrii;case as well          as   jurisrlir:tio' over
the parties.




I']age i
Allbrci v ivlcKeithen. et   rti
-1c   .Antn(l l,ctn
                                                                   3.
                                                               VENU]]

              Venue is llxrper under'l'Exns           rllvll PRac'r'rcE & lrGvtDrE:; cous
                                                                                          $s 15.002 an   real p''openy in S;r'Au.o'ustine
                                    ccltnty, 'l'exas. A true and cortect
                                                                         copy of the dee                  The earlier deed includr;d a
                                               reservation of mine.air;.           'r
                                                                                        lre: rJrrLfter   inadveft.ntly inr;ludeclthis
      mineral reservati.n by copying
                                         sonre but not all of the desr:riptirx
                                                                                   ul;ed in the earrier 1950 cJeed.
                                                                                                                      l\o
      reset'vation was agreecl try therJe'ss;ttps
                                                  and the Al'forcls, bu1 ratht:r: vrars
                                                                                        inselted as a result o,f a, errol
      b1,   the drafter or :cri\\_,ner ol'tlir_,                                                             ]MUTUAL MIST'A](E

                                                                       7.
                               TI'E RIi.ci'R'VA'ION OF MIIJEI*rLS
                                                                  Ii,,r TIIE DEED
                                    V/At; PIIODUCT OF MLrTtitrL IVISt-,2\t{.8

         The deed ils d.afted rl'es rtcit contain
                                                  the "truc agrr:enre't" of tlLe parties
                                                                                         trecause it rerfers to
  a mineral reservalion in the attached
                                           property cleseriptio::r thal rvas not
                                                                                 par.t of tire bargiain of the
  parties. The instruction to tlie           iJreLfter   or scrivener was ihat the orly reservation
                                                                                                    by lhc srellers was
  of a life estate. The initials of lhc
                                               JreLrties on     the face: page or"the      ijee      Wananty Deed u,ith Ve,ndor,s l_i;n
                                             executed on A.pril25, 200'.\,ancl{iled
                                                                                     of record on tht:25,h clay
      of April, 2003, in the office ol, the
                                            Couirty Clerk of Sair :\ugu;itirLe
                                                                               County, Texas, und,3r File No.
      7437, was the pj.oduct of nu"rtual
                                            mistahe a'd order it ref'orrned
                                                                               to correctly rellect the actual
      agreement of the par-tiet;.

              'Io reforrL
                          the d,:ed irr suc,lr     a rnaruler requirers only that the
                                                                                      Court order that the             following
      portion of the pr.otrrerly rJescriplion
                                              unrjer Tract One bre d                                               DEC]LA RATOR            \. UDGME,\i,f
                                                                            .1




                                   rtLAlM FoR,lviANooiSo,
                                                               rN; {Ji\crIoty 9o,
                               IN THE AI,-fI'].NA'IIVE,
                                                        NEN:i,Nrr.,'TOF:Y                      JI.]DGMENT
           The debtors (Plaintifts)
                                     olr the note executeras crvri- pr:lsr.rL'rcrr
                                                                         & I{pH,,pirrs coor.
           In the alternative to their plcading,s
                                                  of        nutu'i    rnista.ke and reeluest for reformation
                                                                                                             set out in

r3tc   /
alfbrci v Nlcl(eithen, er al
3d Amnd Petn
    sections 6-8 of tlLis petition, Plai'tiffs
                                               show that evern                     if   trrey are uiiabre to reform
                                                                                                                    the Jr:ssup deed
   to them based on tntttual mistake
                                     there is a dispute over rvh.at rnirrerals
                                                                               they orvn a'                                                                         lJ.

                         r     !' o   Ac   RElll*?      #T$3 t;,iu+,?iJ i i ff,l'''),                     x,B u,, o u,,, u,,
               The only reseLvaLtion of rnirLerals
                                                   contai'ed in tho deed                      fir'r      1:he   Jessups to   lrlai'tifft   refer.recl
    to reser'ing one-Jlalf of'all r'inerai
                                           rig3hts "wh.ich rnay be'n
                                                                            or unrler the above ciescritrerl
                                                                                                                  tract ol,
    land'" The "abo'e desc:ribecllra.t
                                          of [a'd" wiis what was iclerLtifiecl ,,,fract
                                                                                       as          c,ne,,,consistirg o1,
    1 17'5 acres' Tract
                        Two' consist'ing of two acl'erl,
                                                         morc o'rt:ss, ftrlrorareci trrat staternent
                                                                                                           a'd          not
   be considered to L,e: the ,,above                                                                           'ould
                                     described tract,,, .i.hercfore, tht:r,:
                                                                                is no construction of the
                                                                                                              dr:ecl itself.
   that reserves to the Jessttps the
                                     rninerals in and uncler ther t,rro-acr.e
                                                                                  [ri]ct, ,,Tract Two.,, NOnetheless.
  the Jessups enter€jd itlto an
                                   oil and Gas Lea.se rvith ce:ntral f'oxas Land
                                                                                                serviccs oll or about
  March 12'2008' flor a term of tht'e'e
                                           (!i) years. sirrct,: the.ressuPs had
                                                                                             reserved any,ij, gas, or
                                                                                        'ot
  other minerals in rand under thal
                                      trvo_ar;te tract. anct a lifr: r:state
                                                                             ijivcrs lher life tenrurt r:ro authority or
  powel'to lease the minerals witlior'rr joi'cler
                                                   of the re'raincrer'iarr (plaintifft
                                                                                              did not join), ancl since
  the deed should be relbrtned
                               clue to mulual nrir;take. that
                                                                                    oir,     ceLs,    a'cl Minerar Lease has rio effbct
  on the rights of Plaintiff's other
                                     lhiltr to cloud this trtlc ro th'nr:                     r.i'erals. plaintifl.reques;ts that the
 court judicially fincl ancldeclare
                                        that they are, and h've been at
                                                                             all iimes since A.pril 25,2003,the
 owners of all right' titlr: lrnd
                                  otvlrel'ship i'terest in oii. gas,
                                                                     ancr otrrer rninerals the Jei;sups
                                                                                                        may rrave
 owned in and unde'the two-ac'e ;:ract
                                       iclentilrercl ar; .",fr.acr fvr,o,, in the
                                                                                  creed.



                                 CLAIM       A   GIi   IN S'I' RO B ]rI'T1i TFIOIViA
                                                                                        I'   ]\4   [] I( Ei   1.Fi]]]\
                                                  B)' T]il"iSPAS;S t.o         l.R Y. TI t.r-,8
           Plainrifi's IrcinB suit         aga.Lnst    Defundant l'ho'ras ll'ber.t Nlcl(erthen,
                                                                                                in tht: alterntrtive, by a
trespass to try      titli: action. They show that thei, wcre
                                                              at ali tim,:s ;laterial to this suit,
                                                                                                    and are, the


Page 9
Alfot'd v Nlci(erthen. et al
3d Amnd petn
     ownel's in fee sirnple of three
                                       trac;ts.f lanc1 located in san
                                                                            Aur6r,ustine county,.fexas,
                                                                                                              said tracts
    described more f'llv in Exhibit
                                       A;rttar:hectto this pleadi'11,
                                                                         a'cJ ail improvernentr; thereon,
                                                                                                                togetlier
    with all the ownership irLterest
                                     in al t oil, gas ancl other
                                                                 mi;re:ra.ls rvhicrr tJreir grantor.s,
                                                                                                       J ach Jessup
                                                                                                                     and
    Annie Elizabeth Jessup' owne:cj
                                       in and under sai.ltracts.
                                                                     orr.ruJy I:1,20i0, plai'tirT,rwel,e,
                                                                                                                and st'l
    are' legally entitled to possessiou
                                           of the t.acts described irr E>:rribit
                                                                                      A. on tirat date, Defendant
   Mcl(eithen wronglluliy entereclupotr
                                             the subjectprolre'ties,ncr
                                                                           nru, cr)nrinues to wrthfrold
                                                                                                            lrossession
   from Plaintiffs from all or part
                                a       01the premises.

             Defendant McI(eithen has
                                      ust:d and .ccuiriecl the tra'ts
                                                                      of iarrd describecl                      i'    Exhibit A
   attached since July       13
                                  ' 2010'   Durirrg that time perjod he has
                                                                            i'er:eivcd cornpe'sation fbr
                                                                                                         Jeasing the
  oil' gas' and other miuet'als itr ;Lncl
                                          under those         trac;ts, has exe,r.{,isecl control
                                                                                                 over thcrse i'tr:rests by
   conveying the right to tline' clrilt
                                          and oilrerwise exploit a'clrern'r,e
                                                                               trrose interests, ancr has r:eseived
   royalties fiom De:lbnclant Eo(:i
                                          for the sale ancl rernovar of
                                                                                    gas ancr otrrer oir, gas,
                                                                          'arural                               and
  minerals in and u'nder one or
                                      more o1'those tr.cts, 1-rro'rarue
                                                                           oiliis use and o'cupancy of those
  tracts' and the value of the ojl,
                                          gras' and oth'r nrine'als
                                                                       removt:                               cl,.a,rM,.\ GA'\ s f
                                                     9g1r1u,!'ril r.f L,o G F oR. lt Eivio
                                          o]r oII_, GAS                                              vAL
                                                        oR o.fftui lv4ll,,rr)R,,\i,s
                Piaintiffs' upon learninl1
                                           that '[)efendartt   ]lo(i     was possibt.y tar    Jesslips does not reflect the
                                  true aSreeinent of rhe
                                                         lrarties                  a-rrd shor-Llrj     be refbrmecl to sho,w that
                                                                                                                                  they
    acquired all mine'a1 inlerest
                                  in thr: 117'5 ac,rotrar;t which
                                                                   the Jessulrs ownecl. r' such
                                                                                                     an event,,
   Defbndant EoG has not deah'
                                  with the true owrler'f rhe mi'e'ars
                                                                         i' and under th'r tr.act t)y entering
   into a lease with r)efbndant
                                McKeithen. Plaintifls Set:i<
                                                             a clecl;Lr,atorl,juclgment
                                                                                        th;rt t)efbndant EoG
   has no varid lease: agreernent
                                  as to those minerals.

           In the alternativi:, should
                                        the Clourt fai, to;:eJbnn llLe
                                                                         rir;ed ;rs requested, but judicially
                                                                                                                 find
  and deciare that the plaintifft;
                                    are the clwners cf one-harf
                                                                    ,1'the oil, gas, and other miner,als
                                                                                                              owned
  by the Jessups at the time of
                                    the exei;ution of thr.: 'wa*ilLtSr
                                                                          l-1,,,-.1 wilh Ve'd'r,s
                                                                                                    Lie.n to them,
  Plaintilfs seek a declara'ory juclgnient
                                             that (i) they are trre ou,n                     cli:tM F oR A'rc
                   GMEN'I AC "f a c a'rii T-r$ .rrJ: Lr.r Di:R
                                                                                  .
             JUD                                                                      i'r r E   DEc r-A R A.ro*.r
                                          i'Er-prur,ai r"crx'n                               ri *a
                                                                                      o r-   ii,ur, ririRvrcE s
                                                                                                     s'
                Plaintiffs   arepallies interes;ted under
                                                          a deer:I. writt*ri corltrac{,
                                                                                        or other writrng whose
                                                                                                               rig}rts,
       status' or other le1;al relations;
                                          are affected by a coniract
                                                                      rr.rease          rretr;,reen Defbnda.nt
                                                                                                               ]\4cl(.eirhen and
       DefendantcentralT'e>iasLa'dile.vice's'
                                                      I'heyseerias
                                                                J)ec1ara1.'r;, .fudgrnenrs
                                                                                              Act th,t unde' the tenns
 of that deed Plaintifl's a    tracts of land identified as '1rac1s
                                         Tu'o ancl Three in the vrarranty
                                                                          r)cred witrr r,/encror,s
                                                                                             Lie,; that thr:
    court issue a mandatory injunctio'ordering,
                                                Defe'dant \,4cl(eitherrr io execute
                                                                                    anil deliver a lLeleasr:
    of Liens on the propr:rly conveyed
                                       to the plaintiffs or, in tJre alternative,
                                                                                  the court                 fi'd and ju.icialry
   declare in its judgnrent that
                                   thosie liens have been satisf
                                                                    iecl in lull and are deciared
                                                                                                        released ancl
   authorize Plaintifl's 1o record
                                   thc judgment in the ofllcial
                                                                   llublic R.e             Mr. Jason R. Mills
             Mr, Graham I(. Simrns
             Mr. Jeff I(, t{eck
             Freeman Mills pC
             1i0 N. Collt:ge, Suite 1400
             Tyler, TXI:t702

            Mr, Noel D. Cooper
            Law Offices o1.Noel D, Cooper
            117 North Street, Suite 2
            Nacogdoches, TX 7596l

            Mr, Bill Mc'Whorter
            Bill McWhofier & Associatt:.,;
            1   19   North Srreet, Suite   A.
            Nacogdoches,        fX   7 5961.5200




                                                                    |   ..   :.1



                                                   l-orn   ltorie




rage I )
Alford v \,lcKeithen,   er al
3d Amnd Petn
                                                                                                                                   i,,'L*l",.suf,,
                                                                                                                                           f i;
                                                                                                                                   !,ft;;:11,,
                                                                                                                                 s,lH aue  ur,,rii"cil
                                                                                                                                                                 ZI;-;.---:'
                                                                                                                                                                 .:-r,:      '.!
      t,i:


      '     ''"'"';:&t:J=pjr;



                 ffi*l*f*fi{lf                       lrii; i-r:firy,,*
                                                                                                                                       '



          ":li:l 6g*g##*{r;;tid;;H#$,,
                trfrtr{1ff*irr t1$'iif :rffi;1,ii''fifi*i:}; * r,,,,

                                                                                                                                                     ,


              #ffi'ffi**ff
i;nK{*_:cut*-
j ''"0,   ,u,,0u,,', , ,.              -
                          r...,
            ,r                                           ,: .,,1u ;1.,,,i\!€(i
i f,ci'{rn i?F.rr :;",;,.,'|i,iI,,,,,...
  ;:.:o                                             '
                                              o /r'l Jl                            :\d i
                                                                                         i";.:;-iil, i"li'l; ,".., 0.,"* j,,ii
            'rc'l b€lni. J \ .r                               )'-riy
                                                          '
i                    enc e71v5:t,:";,
                                               t,:',:"';;'::,,.:;;:.
  il'::'^0""r!
         ttt o:d r ot.rcr
                                                                              :"',:,':nii: gar r*rqi,           duguBti.e
                                                                                                                      Daa"
                                                     ' lr '''r ' c                                      ,,,r,'.uoui ,
      ,t                                  . .    'o,,t)                                                   ..0,.uc'ir't^'u o*,,"u,.,j,yl
                             o...,,.,,
 e"
 ^:
                                        .
                                                                     ";.,,,rt',I,,,,,,,',eco)(:.((1 ...                                         1,


             e.ird, a:rd
                         ?hue    ,r,,:"r;:;:               ;.-;,
              3l)GIliNr;fii,,.                                                                ar . j 11
                                                                                                        r( .:6._r, .:":'- -n u, ,o,
 *'
          "'"1::-:t   '',u',, :.;;',,;;,,;':,-Irij! o:' n{1-r(r r,r soi1.,.
                                                                                                                                      lli
                       ^                                                              r::,,

                                              '.'",,;,i              oi ries',,"'
              'il#il:::H "'              "',,            ;,,.'*  iii' e r ;;^:i.r
                                                                                     'li,i,'i;,j'i::,'            :l ttt      t=lti
        TBE*'I ]i():.ih
                                  trgr(r4 io ,,,r0                                          riet\e i.ii i.i "'''.
                                                                                                    ,0


                             a4                       onr"i,,            jltr-titrJ'                           :iOO f  i; i
                                                                                                                     rt r,
                                                                                                                                           ji
        trEiiNc)t rir.;                         .n* ,".,                               irl

.ro'ialrixr€            ,r.i.6hi ..!-' ,"u''              r,...r):)ro:
                                                               '-  '':"    :ni    l,B!
              ,, *"uu"*',l.I"t'o a;reo".L,1r:;;;
                                                                                        -';;l;i":,",'-:n:'.:::               ;,,;',"",     il




                                                         liXf.lI;3;,,. ,r
                             I




                    jti:,,rsj,!,il,F;;:il;-
                    ootrhiTy ol s"r,l'l,"fiu
                                                      sri;u




                  AITBR          8(:oPoi;:i;:i')           2'   I
                                                                    s2               ;;^;' :3 ::1"y"
                                                                                                         I       t         s   e'   i''
                            :1
                                                    ;il' o
                                                                         \
                                                                             a   4                           "
                                                                                                                     "'t
                  ili,,- i ru,afi ;;11;-;.                      ]: ]t'           j-.1          ;         i       #    1,,'*,,,,,u         u',,                          y
                                  ;
                                           ;;;];
                                                   "*,"'
                                                                                        1 ]'       i:;                                           A,r,   ro Rr   I   ;




'-,   --a   !-l
                                                           NC, cv-12-9344.

      CHARLIIS and MA.RY LOU ALFORD,
                             plaintiff's
                                                                      $     IX TI-IE DISTR]CT COUR f

     VS.

     ROBERT THOMAS Mct(EI I,F{EN"
                                                                            oir
     EOG RESOURCES, INC." arrd
     CENTRAL TEXAS LAND t;I]J?VICFS
                                           DefenclarL.is                    SAN AIJC|USTiNE COLTN f Y, TEXAS


                              PLATNTIEES:          ruts:Is     Up BI,rlME NSt        aL nEluTrcN                       ,)

     TO THE HONORABLI] JUDGE
                             OF SAID COURT:

             CHARLES                IIARY I-ou AL FORD, Piaintiffs
                              'nd                                           in lhe rLtrove e'titlecl      ancr nur:nbered cause"

     file this First Supplemental petition
                                           and show:

                                                                 1.


             The warranty Dr:ecldi'rted         April 25.2003,from                p. liessup
                                                                          Jacl<                 an   Petition' as well as such other:
                                    and further relief to which plai'tiffs
                                                                           may                tre   justly entitle.,

                                                                           Respecrtful Iy sut,milted,



                                                                                          .), t'-:r''
                                                                          ;----::-i-l"n               ---z''' r..-----
                                                                           r otl] 1(otle,

                                                                          State llar l,Jo. 1?23g000
                                                                          210 lrlorth Streel
                                                                          Nacogdoches" TX 75961
                                                                          (e36) ss9.. I 188
                                                                          FAX (936) 559-009v
                                                                          ATT'OI{.hIEY F'OIi I'LAtrF.ITI]CFS




 i::)r;l! u!,':?1,,1?:;r?:1":,lll: t*t"ing                     document has br:en se,rved'n
                                                                                            oppc,sinpl cc,unser this


                     Mr.l'ioel D. Cooper
                     l,aw Ofhces of l{oel D. Oooper
                     F ar;similt: (936)'l I S -602,2



                    Mr. Ilill lVcWhorter
                    Flill McV/hofier &. Associates
                    F'ar:similr: (93 (,)   :.t   64 -6 4 S s


                    Mr. Jason R. Mills
                    l\4r, Graham    l(. !iirnms
                    F'reernan   Mills pC
                    Faosimile: (903) :jg2-7t            Bl




Page 2
Alford v McKeithen ct al
1" Supp Petn
                                                         NO. CV_12.9344

  CHARLES and MARY LOIJ                     Ar-FORD. s                  N    I'F]   I   i DISTzuC'f C]OUR'I
                                            Plaintiffs

  VS.

                                                                        OF
 ROBERT THOt\4Au MoI(EI,fi IEN.
 IOG RESOURT]llS. NC., arr..l
 CENTRAL TEXAS I,AND SIiIiVICEiS
                                           Defbnclanls                  SAlrl r\ LIC}TJSTINB COUNI.fy, -fEXz\Si


                         VIOTION Ii(:)R. COLTR.T TO CONSTR[]II DOCUMEN-I'
                         PTUOR TO F]VIIDE,NCE        SLT]}MISSI*N OF IS'SUES
                                                          ^ND
                                                   I_Q_.ruRY-I]LT&I_ILL,                                                      ti

 TO THE HONC)RABLtiJUIJctl OF SAID
                                   COU|TT:

           NOV/ COMII, C{IAR|_F,S ALFORD and MAlty
                                                   t.Oi,] ALFORD, hereinafter referred to rLs

 "Plaintiffs"' and move the cor't to construe as a
                                                   matte' of lau, the warra'ty Deecl fi.om                     ,Jacl.r

Jessup and     lrnnie Eljzabeth Jessup to Charles Allbrd and                                                             '.
                                                                        1\4ary Lou Alforcldatecl     Aprit 2li.2003" in
and support thereof show as fbllows:


                                                              1.


           coni;truction of    eL   doctttnent is a rnatter of law fbr the e ourt.
                                                                                   Milner v. l,:[ilner,351 s.w.3ci
615 (Tex' 201     1)     whr:ther or not a document is ambiguous is to
                                                                       be deterrnini:cr- as a nratler of l.vr.

A ruling by the t'ial.iurlgr:       as   to a propef construction o1'rhe dt:ecl in guestion
                                                                                            in this suit is necessary
to determine the s                                                                    2.

            Plaintif{'s havlhibit,,A,,for
                                                                                                                        the
express puryose of       providi'g a description           of the property; there,fbre, any la'guatr;e
                                                                                                       in thar der;cription


Page 2
Alford v McKeithen
Mtn Constrire Document
   that refers to a rese|v:Ltion of rrtinet'als
                                                is surplusage ancl slioulci lle clisrega.rded
                                                                                              by the cour1. In this
   regard Plaintiffl; rel'y on the authorities
                                                 and argument coniainr:                      lVr. Noel D. Oooper
                      li-aw OfTices of l\oel I). Cooper
                      Fa.csirnile (93 6)    7 I 5 -60,22


                     lVr. Bill McWhorter
                     i3ill   V,fcWhorter    &   Associates
                     llacsimile (936) 564-64 S S

                     lUr. ,lason R. l\{ills
                     lWr. Graham I/"" Simnis
                     Freeman     Mills   FrC
                     lracsinrile (90   l)   Sq2-7   7   S7



                                                                         t:
                                                             -.*-..---,..-. .;i ,:,:-;,-. r' _ :t ;.i   r.;..
                                                             '}'om   liorie




Pagc   4
Alford v McKeithcn
Mtn Construe Docun.rent
                                                                                                                                   r,rrr
                                                                                                                                               "'7'{J: -,r
                                                                                                                                           xo4.,J*-.:li::'(
                                                                                                                                                                   ;t
                                                                                                                                                            * _*.                       -     .,

                                                                                                                                   I
                                                                                                                                     jif:ff " lt':it !t,,r, :F;'as
                                                                                                                                       ;
                                                                                                                                                             "
                                                                                                                                   0tAri1     cotrt$r cteRi<
                                                                                                                                             119yn,,,
                                                                                                                                   sAn AU(;|51ti\                  .tEXA!;
                                                                                                                                                        E   co.,

                                                            l{4IBAry{C_0,ru9g@y&llrlQti1.!.iyLf                                    ,   , rtr ): 4/"tutl/r*1 . ._                              sii,:y,,J
                                                                                                                        rity


  Ilate:   Ap:ril   tZS,   2003

  Granto* iAO[t.p JESSii?
                          l\l!I:) Wijjg, AtqNnl
                                                          It) ,tZ6Bliyt1 j1.irrtJ})
  GrBIltor'6 jVJslllx0 ,,\rldrcas
                                  (ltitlludlng eounry)l
                                                          F.0ute J, Aox 484, gan
                                                                                                    rrr gtl8l)-ir_1r,
  (;rBntce:                                                                                            1
                                                                                                                         $i   a:r AU gurJ til].9
                                                                                                                                                 C t rntty,
             O:{AIU"ES ALFOI|JJ                                                                                                                                    L,   ex a s, / li   9 "l   ).
                                       /ri,t{) WIIE, l,4Al(y
                                                                              LOU AL}rOIt)
  Grattec,s IVJnlilng /r,tld',cl:
                                  (lnrrhirliiig courrtv)l
                                                          ll,olrie l, Fox 529,
  (jonclder{.rtloil:                                                                          Sau   r\iltirrstjr:c,
                                                                                                               ,,(.:, }rrr]
                                                                                                                      Srru Ar
                                                                                                                            Aupu€jlitre C,:uunz, I.ex
                                                                                                                                                                            rg    :,9i2
  H,,d"r.-'#l*T"l:il#ff,il:iiXil;'lJ;H$lJlll;g?r,.Hff'1:,uffid                                      rrrrl varurbrc .ons,e,cratiorul
                                                                                                                                    ro crailro:,paicl, cn;h


  [*il"[fi,,ffi:if;#l[:$                     ,;'i'H:#{1,\::,",t',i,,".:',1"ii:';::,*ii,i,::::l:ij1fi:iin"H,;ililT
                                                                                                                                                            *o],:t,,o,"",",
                             arr:/ !nrprov'';raetut,,)
 fff:'FJli$l''Ir{s                                     i

 3flT#li1rTff;:i                             jf ,j;i1,r ",,.r.iur,, ru bu,,    su.
                                   "Tj,
 it,yiJtr;$l'iiilll :ttrfiil*:d.ffi ilf*i+,iil:l*.                                                                                                #i*rf
 TRASI ,py6,.
                                                                                                                                                                        =x$ii*

 ffiH#+*l{iilrltt$,nfii:[*# ti*H:                                                     ii#i,'l.lr,,iiit;;"1;;;ilili',,*rrriii]"l,i;-],1,;,,,i;,1il;
 ffiiffs fiilil:ffij,.,j;':!il,u,:.,;rJr;,rii;*,t,Lt?iii**ijdi;;:;r ::j:;':,i,,,;,r;r;l1.,il"Jr;:,,i
                                                                                                     jr::
 rRACT TltRIi[r
 BEING   rl} of   (:rrft,tord (,
                                 ark    1:



 :::tiff;,$.ltj;$*fi**ifi.fltdjili{ij*f*ny",gi1tnij"r,j,i,lfjii;i].1,':;,*?:,,l;ff,,r:,il:,Tiji]l

fflilH:;'fJ'dx;i;lllll:[i;:iil.I.?,;Tlll;,                                                                      ,L   Jipu,sc ,,on, i,, ocn:
                                                                       '_l;,;H.H;,Tj"-,,r1e,f;iil,,                                                         o,rc, u:;u of


3,'#i#;;[:i];j;i#':;,1'lu                     ')'/r'f   ,   irr                         $' ;'i'"                 '   ':L:-
                                                                                                                                  (x        - ' (\'"Qr'       '          {"'1i'
Hfr#*ffiffiil';[                  ;T,,?'J;:1Hrlij,,i.y*ir,y]ii,i#,i,i:ffffJi,xl;H,jr,::ii:Iy,rrr*mts;,fj;Ji,,,1",,.,rriijr



                                                                                                                                                  rrill;ju*:fi
ffid#iit',:q'Ii-.fi**ti* rii, #H:'1fu;pr;,;{i ,'Ti.#,,    :
ffi$:ii$p;;;*:;*iir;:i*iriiriinlrH,;#:l,p';*-t::li$l**iiil
                     fJlHi'*{>du:lrfi'#t:nihl,XiXerrv
'ftlffi;*:i                                                                    arc rutriued unrir   enci'ote cieo.*ibeti is
                                                                                                                            6Lly pniriar:eorrii'g                                      rc,
         cont€xftsquil.f        0, oil,gr{rit.   lou:u                  *r,
                                                            anrl pronouos rnelucJc
ffifU,                                                                             tirc plurni,
                             :^-i,:,,,;))
#"mg,*                     /:                                 ))


                                                                                                                                                               irXf f itll'l
                         I
                         1,.__-.--.




           lUl;, llTAl Ii Otr :|EXAS
           (l0t.n'l'rv rJIr SAI.1
                                           A:ijjUSTtNE

                 .   .       l'tus i.n,tlulniirrl   \!.ttg tti
           or(   lus                                                         1:efbre rnc by   JACI(
                         Ltu ,zJrh rlay or    .c   pil,   zOditotuleclgi:d
                                                                                                        P      \vl$E, AIiNIE ELIZAIjEITI
                                                                                                                                           J'.L,SSul)




                                                                                        'l r:xr"s   7 59'12.
           /!rr:'*- R:N:ioRr:,rrri,r+li,l"iifsi,''il;;.Jiil !i;ri
                                                                  ?#rtii;,,r(Er.no1f, A,r"f()rl.r'y




1'"-1r-i
                                                                                                                                              /')       cr
          ( , \-)\-J
     .I




  -'1, '11;$i[-J;)tii,I
           i'                                                                                                                                                 '-
                 ,;;*ll,il-;;,1;;,li;il-riill*,;:rr,ir[;ii'l;i*r;,i:;ii']rr;;;iF[                                           ,fli;iii,;:.:'
                $ffi-,,:;xil,i1:l*Fdim-.::1i:::;;l;ii;;f'ili*;:;;*ii::;,;*n'il'$:-ffi:'::'-
                                                                 irt
                llilil{;;i+lrl+l;i*l;,;l                               llmi ii; +l'ri,',i$ri,i: i:[;il'n,,*],r;,,
          -'',fi;$i;ii,;ili,;il;iirt:;i;-illfiTiiiillili:'i,fi:u:ti#r.rHrr*"iil'i.iirl;;ij
                                                                                                                                                         Bu v : e
                *ffi,f,,m*         xqq;;re;;:il:[r:;,ffi*tri,;ffiff                                                                            y:
                H;iii' $'"fi1:i3 l,;;u ;;.,:                                                                            t";iq*k,f
                                         .i,;'r*l,Ir:ni:i $il,,-;,,i,,,r'tir;;ii*"h.,l*ir,dirn',,,"
                J{I;tii,,'$'ji:irllfl.f#ili;*.r'l*lqi;*l'r'r-fft'qll;':lsff:*^"li.flls
                Tt',fiji;"r;-:rrtr;-;;;,   -iiifi.,rlr,r^il;;;;ii*ili;rl*;*"r,,,,
                                                      H;s;r;                                                ij
                                                                                           i,,ru,,ro,*flr:r, xc
                ;;fl,'!l':,;:t;;:,,i:;;ll,l,u,l;tl"tjiijr;;:":5'l?"iifiliru':.1,*ll"f*:;?;,,,;;r,.,
                                                                                                       ;;,o.,llll"                                       _:r

""
' fi-i-.:-*-',:1:\:r::
         ^ft txt"'*,, ". '-'i
                       - ,-
                                , r 7r   o
                                         i'
                                              -   -

                          -.:::g
     t'
                          t:('Ef:t, l.or c,.r p.t,r"eri.
                                                         or l.q4d,                                         :.,                                   ar
     I :::-t :tt't'"t)x                                                         ,:1.rua.irad i   ^ 6^. ,
                               t)re 0sq116 ie'',',l:p,',,;i;;                                                                       beir:p; ou 'ii
                                                                                                                   0eq1v1'' ?"xa€,,
     il;:;:: ::JT:;,                                                            -ll-,'i';,.,.";";;.;;-;ilti:'e';

       *::_:"::j"ll
                                 il,,,,:';               'il: ,,;;:;
                                                                     ::i.;:,;: ;.":f                                                                 ,
     I !t'eq na( o'c16 o{'ci!'u
                                A.u$uEtrJ.n.
                                                                                                  ll,:.;e":il"J::ll":',,:::.,::"::;
                                                                                                          fu vo.l.uos 92, },
                                                                                                                             lrl)
  [                                                      cr,]rr1b,r'r a6ys.s. h^r". kao!/d
                                                                          3r'Dcj'n{J ,:^l.st'!:orosrl                                  of    i;Lle
          lrudr r)nd t)).urs dss{lr:rt,od.,
                                 ss{]rlt,od,
                                                                                             Es r'l:;
  lof
  I          ts:r1()lt{}l:N(i r:
                                 t\ )){. r r.* J )r iL{. ,IL-
     - ."
  fi *"                                                             o.l
             ""';l;J;                                                                                        d'$   )las'|
                                                                                                                      240 rec'b r'.rr $h€
                          ;lll:,':,":,;:                                                   ;:";;": ,;,;.i'1
 f                                                    :;::,.'iill':;;:T::                                                   crrer\'
                                                         ;:a,o ,,8r, ;;l;1,::i:";;I:i
                                                                                                          :::l';x;":l]ckv
 i
 I
                 ;il]il:l
                       -'' i,i,
                           r! tr!u
                                              Bi:€ires   ro
                                il-I24':)-,/21 dsr'1. 'fie€t                       urD rL()8' i/")
                                                                 i)arer.ral ,,,.,", ..,--:,..:!
                                                                                                                    29o l,/il leebl
                                                                                                             75 *c'l'e t;ca'rt.
                                                                    :;;"";:-,,1'i,;l
                                                                    :v$o rlsai;'r
                                                                                                                                3o( :reet;
 il """,.,;l'l:l':
..i,                      :.-,,::';"-,,":*",;,,:',i;'';;;;;i;'-:'::
                                  tuo.r(r or j..,,r:r6
                                                       ,                          '\o                        r/2 I'oet 1:o the t,e1gl'nr::Lg,




                                                                                    :
                                                                   FY     i.l Trt :'r. a
                                                                   .,^,.t,^urJ.       " t\ "
04r23,20LS     t S:02 SAHAGUSilHE C0UHTY   DIST CLREK
      il                                                                              fA}()836 27s   889             P.001,002

  ,4
                                                  No. cv-12-9344
       CI{ARLES and MARy LOU ALFORD,
                             plaintiffs
                                                             $        Nq THE   DISTRICT COURT

      vs.

      ROBERT THON4AS MoIGITHEN,                                       OF
      EOG RESOURCES, INC.,     '    and
      CENTRAL TEXAS LAND SERVICES,
                                      Defendants                      SAN AUGUSTINIE COI.INTY, TEXAS


                             ORDER ON CONSTRUCTION
                                                        BY COURT OF.
                           WARRA]YTY DEED T,ROM.'ACN
                                                         P. JESSUP
                          ANI\IE ELIZ.A,BETH JESSUP rOErrAru,NS AND
                                                                                  ALFORI)
                                                                        tarnn:g,zoos
               on this   th* '[a      day of   May, 2074'came on to be considercd plaintiffs,
                                                                                              Motion for
     court to consfrue Doc'rnenr Prior
                                       to Evid.ence and submission of Issues
                                                                             to Jury in Trial. All paties
     we'represent and also appeared
                                    by and through cormsel         ofrocord. The cout   conside.red the    motiorl
     tho argurnents of counsel and the
                                       authorities provided by them, and
                                                                         makes the           following rutrng und
     orden

               It is oRDERED that the warranty
                                               Deed &om Jack P, Jessup and          Auie     Elizabeth Jossup to
     Charles   Alford and lVary Lou Alford dared April

                     Ambiguous         t'              25, 2003, is,       as a matter of

                                                                  Not Ambiguous
                                                                                            law:


            It is further 0RDERED that under
                                              ths rules of construction of documents
                                                                                         that the language
    stating a minetal reservation
                                  found in the description of a I17
                                                                      acre trac,t described as Tract I
                                                                                                         in
    Exhibit "A" athched to that deed;
                                                             ./ ./
                     Is lacorporated into the Deed
                                                        4          Is not Inoorporated into ths Deed



                                                   Pago   I ofZ
0jf123r201   5   15:07 SAHAGUSTIHE   COUHTY   DISI CLEEK
                                                                   fAx)936 275 n89   P.002r002

 *{



                 SIONED this   the h_day of May ,2014.




                                                     Pags2   of2
                                                     CAUSE NO. CV-1a9344

              CHARLES md MARY LOU ALFORI)
                                                               $                    IN TIM I}I,STRICT COTJRT
                                                               $
                      Plalwlfis,
                                                               $
                                                               $
              vs.
                                                              $
                                                              $                                                OF
              ROBERT TEOI\{AS MctrtrrTIIEFIi
              EOG RESOURCES, INC.i and                        $
                                                              $
                                                                               *tif"tffi-%--
              CENTRAL TEXAS LAIID SERVICES
                                                              $                JEAN STEPTOE DtATICtEIEdt
                                                              $                EANAJOIJSIIhF,TilAS
                     Defendanl                                                 BY
                                                              $
                                                              $
                                                              $    sAN AUGUSTnIE        coItNTr, TEXAS


              LAI}MS AI{D GANTI,EMEN OF THE JURYI

             Aftsr.ths ,losfurg arquTenjs, you wiil go to.tFe jury
                                                                   room to deqide the oase, answer the
             questions that arc athchod, andreach i"ertict.
                                                                   v6u;;ddr*    uv lJ*Ds
                                                                        -y--* the   case *iilrotlo;urors only
             when you are all together in the jury   roont-             --'
              Rcmembu my previous inshlctions: Do
                                                        not d.iscuss the sase with,auyone else, either person
              or by any other mean8. Do not do an} ina.er"a*t                                            in
                                                                   ir,uou;;lo" about tu" o*. orlooa*t          *y
              researob' Do not look up any words in aistionariw
              about the caso on the raternlt. Do not
                                                                    * oi tfrr iot rn"r, Dp not post informaffon
                                                     sbnre any epocial knowlodge or exporienoes
             jurors' Do not use yotlr phone or any                                                   lvith th' other
                                                    other elecfronir a*i.u J*fig y"* a"ufiuuous
             rsason. [The co,rt will give you a nunb*                                                     forany
             emecgency.l
                                                          wnere o-tnrr*   *uvi**o       you in caso of an


             Aay notes you heve            *: fo., your.o\rfnp€rff)nal uee. You may take your notes bflok into the
             j'ryroom and consultSg them
                                         {urini deliberations, il
             fellow jr'ors during your dolibe'ra:dons. Yournoi**
                                                                        ilo;;l"*   orrcad yournores to your
                                                                    ure noiuJo*r9._Eagh of you slould rely on
                                              of the errldence and uot ue influsnced by
             nffiffiu,p;Tfffi#tJjif*                                                    the dt th"t anorher jruor


             You must letve your notes with the bailiffwhen you
                                                                   8rc not deliberating. The beiliffwill give
             your notes to me prcmptly aftor colleoting
             a safe, seculE losadou and not disclosed
                                                        theru from you. i*ttt       rrkr;il;;*Tt",   are kept iu
                                                      tL *yoor. An* you complete yow deliberations,
                                                                                                          the
             l*T-$_T:[:ct       vort notes-. when vou ars tlreased fi.r*:"ry duty, th; uJr;1p*i]i promptly
             destoy yow notes so that nobody satr rssd what you
                                                                  *otu.
                                                                              -'
             Here arc tho instustions for answering
                                                    the questions.

             1'     Do not let bias' proj'dice, or syrnpathy play
                                                                  any part in your decision.



                                          \o\ ' N \l
             CHARcBoF ITIEcouRT

                                                              R%, ebl                                              l/10

I t0/200'd             68gzs/egffi)ffJ)                             )3U1t $t0 AIHnot tH|lsngvHvs s?:0      t   s   t0zj]z/?0
                  2'     Boso your o*.tn-*t onfl.oott"
                                                       Evidencs adrulttsd in court
                         inst'cdons and questions' Do not coneld;;                    and on the law tbat is in these
                         in ths   cotttkoom.
                                                                   vr     di-*"* any
                                                                          uevsD! arrl ovidence
                                                                                      eyroence tnat
                                                                                               that \ewae not adaritted

                  3'     You are to mske uP yow own minde about
                                                                the f8cts. you are the sole judges
                                                                                                   ofthe
                        ;f"Tilydfi fJtrSiliffiH"H-.ioE*in*tes'ruony.C#o;*,ttoso*aw,
                  4'    If my instructions'se   a word in.a way that ia differsnt
                                                                                  fr.om its ordinary meaniug, use
                        meaning    I give you, which willbe    _;rrpo l;g"l ;rfiri,i"o.                           the

                  5'    All the quertionr and answers arc lnportant No
                                                                       oue should say that any qusstion
                        antwer is not important,                                                        or

                  6'    Answer "ytt^'-1t-.-"-o::*   *l qry|I*
                        be based on a.prepoudt*o* of tru
                                                                 rmless you al,e told othenvise.
                                                                                                  A ..yes. answer must
                        questiou requiree an answetr          "vi{;;ii*il;you
                                                     otao trran   1.;;  ilil;jr
                                                                                      aru told othenriseJ. whenevsr a
                                                                                  yo.u. answar must be
                        prepouderance ofthe evido,nce                                                   based on a
                                                        [rurress you ar" tota-itterwierl.
                  7'   The tmm'lrsponderunce of tho ovidence"
                                                                   mesns the qreatnr weight of
                       presented in this case. If you                                          credible evidencc
                       *'yes"                         do not nra tnrra pteponderuu"e      of-["--;;;;r"
                              an$wetr, then anewir'ho-" Aproponaeta""i"o-rtn"                         support' a
                       ntmber of wihesses or by the nrrmber;id;;rffr                *td*";l;               by tne
                                                                                            ""t-iir*r,*d
                                                                             admitM in ovidenca,   For a fact to
                                      a preponderance orthe
                       HfilHf;|f                                ""td;*, ;;*urt     roo    aJtd;   f;-i, rnoro likely
              E'       Do not desids who you think ehould.w$.uerore
                                                                     you answ'r tbe questions aud
                       snswcr tho questioru to match your                                         thon just
                       considering who will win' Do
                                                          decision eoil'url*n        q";;,il;;tulp
                                                                                                 without
                                                    not discuss oiooGio the effest your
                                                                                        e$wers will lave.
              9,       Do not ar'wer questions by drawing
                                                           silaws or by any msthod of ohance.
              10'      some questions mighl-ask you fol
                                                        a doliar amount, Do got agree
                       a dollar amrount by adding                                     in advanse to deside on
                                                    b
                                                   eacu:*"r;e ilffffithenfiguring              the avonage.
              I   I'   Do not tade yoru ar8wors' For exarryle,
                                                               do not Bay, *'I wlll anewerthis question
                       way if you en.swer ahothcr quostion                                              your
                                                           my way.,,
              12'      The answers to the questione must
                                                         ba based on the decision of at least
                       Tle samo 10 jrnors muet *gtt on                                        l0 of the 12 jurors.
                                                         g-u="y a,urwer, Do not a$ea to be
                       an*hing less than r0 j'ror{ evon if it#o"ldil;-.d;rfty.             bound by a voto of

             As I have said beforc, if you do not follow
                                                          theselnstuctions, you will be gurlty
             rriscondust, and I mieht ha,/e ro
             waste vo'r time aud th9 paftios'
                                               oru."r       *;frftffiil;iiiri                  ofJuror
                                                                             o*ou., ovor again. This would
                                               morel, ard wo"lo;quiti i# topuy*r*
                             a jwor urlake *v oruittu
                                                                                       ortril, *unty to pay for
             ffitr#$'If                                  'orur,
                                                                ditfrTpriin   to stop and reporr it to me




             CHARaBoF THECorrnr
                                                                                                                J^0

I t0/800'd               6882Sfi98ffiff4                              x3u-ll Isto AIHflol tHllsntvHvs   s!:0t   s t0zr?zr?0
                 Presidtng Juror:

                 I   '    when you go into the jury rnom to answer
                                                                   the quostionc, the first thing you              will   nesd to
                          do ig ohoose aprestdingj**.

                 2.       The presiding juror bas these ddies;

                          a,         have tlre comprete charge rcad aroud
                                                                              if it wiil   be helpfirr to your delibsrationa;
                          b.         preside ovet your delibecatioru, meaning
                                                                              msnage the discussions, and see.that you
                                     follow these insfrushons;

                          c.         give writterr questions or corrunents to
                                                                              the beiliffwho       wil   give then to tho judge;
                         d.          rarite downtho answors you agres
                                                                      on;
                         e.          get the slgnatures for ttre verdict certificnte;
                                                                                      and
                         f.          notif     the beiliffthat you have rcached a verdict.

              Do you underst8nd the duties ofthe presiding juror?
                                                                  If you do not, please tell me now.
             Instructions for SiSninS the Verdtct Certificate;

             r           You may rn'swer the questiotrs on a voto
                                                                  of 10 jurore. The same 10 jwors mu$
                         every answsr in ths oharge. This meaffyou                                     agree on
                                                                     mey not have one group of l0 jurors agree
                         on one nqswer and'a different
                                                       soup of io iurois agr€6 0n another answef.
             o           lf l0j'rors        agree on ev€ry &rswqr, those   r0 jurors   sign the vcrdict,

             '           If I I jurcrs      agrce on sv6ry answer, those 1r jruors sign
                                                                                        tho verdist,
                                                      on evetv a'swar'
                                                                       vou arc uuanimor.rs and onry the presiding juror
                         H#l lfr."..lJ:fft*t
             '           AllJurors should deliberats on eveq qusstion. you
                                                                             may end up with alt lz of you
                         agrceing on some u'lswers' while
                         you sign the ve'rdisL only those 103iti
                                                                 ro      ;i;;agrce   on othcr anew'r*. But when
                                                             wiro ugrrr oo ";iiarulw€r will sign the verdict,
                                                                                  "i"ry
             Do you rurderstand thess instuctions? If you
                                                          do rrot, please tell me now.




             CHARoEoFtlaCornr
                                                                                                                             3n0

t t0/?00'd                               gg$ffJ)
                              6sEZ SlZ                                      )t3u-ll Isto AIHnot SMISn'VHVS       9?:0t      s roz/Fzr?o
                                                        pFrIF{ITION,F               r

                    Throughout this oharge, the followingtenns
                                                               shall have the rneaning indicated:

                1'             '"The Alfords" mesne the Plaintiffi charles
                                                                           Alford aod Mary Lou Alford.
                2,             '"Ihe Jessttp$" means Jaok p. Jeesup and Annio Elizabeth   Jossup.
                3'             'McKefthen" meflns Defendaut Robert Thomas MoKeithsn,
                                                                                     in 0ll his oapacities.
                4.             "EOG" moans Defendant EOG Resources, Inc.

                5'             "cenhal rexat Land servicos"means Defemdant cental
                                                                                  rcxas Land seruices.
                6'             Tho 'Deed" m.eqol-+e April zs, z00r lvananty
                                                                     ---rr? sE
                                                                            Deed wtth vendor,s Lim from
                               the Jessups to the Alfords.

                7
                    '          'nrract one" meane ths I 17-50 acre tract of land located
                               of san Augustino, Toxas, and that is more pffit"Jlty about soven miles west
                                                                                       desoribed    as Tmcr one in
                               the Deed.




         cHARoE oFTtE       couni
                                                                                                             4n0

t   r0/s00'd            68EZ SlZ   gEffifiJ                      )EU-D rsto AlHnot tH|IsnDvHvs      9?:0[ s toz/?zr]o
                                                       QuesrloN No'
             eueston:
                                            tbat thev have ttfle ro an undtvided
            il#;,filfltflr^"ed                                                   one-hslf of the minerat eetate

            Iustructioni
            To establish title' the Alfords
                                            mu$ (1) prcv€ B rsgulsr*cilain of conveyances
            (2) estabrish zuperior titlc oui                                                from the sovereim
                                             oi a eommon"*,ifi";'J"on
                                                          eource, gry:: riie
            rttle by prror poesession couplod                                         rimitations, or (4) pm";
                                              *fth;;;f                            .tl
                                                                          was nor abandoned.

                                    nrcvail onlv on the zuperiority of their tifle,
            ff"#ff{:ffi                                                             not on rhe wearness of

            You are instructed that it is undisputed
                                                      thet prior to execr.ding the Deed,
           undivided one-half of the minemls                                             the Jessups owned an
                                                  boueath  fr;-il.    Thr  q"U;;""#il
           whether the Deed reeervsd ot
                                             *nuuyra tq" .mr*r irrt"r.ri If it reser;; for you to decids is
           f,newor'T'tro," and if it conveyed tne
                                                  dinorar irG;;t;wor ..yes-r,
                                                                                           the minerar   r"t';
           You are firrther instruct'd that Erfiibit
                                                     A was incorporated into tlre Dced.
           You aro ftrther instructed that a
                                                        desd will pass all of the estqte
           the tlme of the conveyance        rylantr
                                         udess
                                                                                         oumcd by the grautor at
      .    couveyed.
                                                 there erc ,rru*itioos or exceptions
                                                                                         whiclr reduce the estate



           Anrwer:
           Ao,\ Gr i'Yos*   or,*o.,,      j0-*




          GIARoE oF THB   count
                                                                                                           5/t0

I   r0r900'd         68gZ S/U   gEd)fiJ
                                                                 x3ull Isto AIHn0t 3t{tlsntvHvs   9?:0t s t0zJ?z/?0
                                                      QUESTION No, 2
                               "No' to Question No. l,   then anewor this question. otherwiso
          f;'::$ff**"d                                                                        do not answor     rhi'

          Question:

                                                              be rerom,ed euch that the rosorvation
          ffi#f-t'#tdJffiTrffitlr"#J"tJjfd                                                          orminersis

          Instruction:
          To be ontitled to a reforrnation of tle Deed, tho
                                                               Alfords must provs thnt (r) there was
          agroourent beforsthe Deed was                                                                    an
                                            writtery and-(4il; wqs amutual mistake,
          original agreopen! in                                                                made sfterths
                                 ryduetug the agrecment to uniting tlrat to d;;- ;rt rJioc,t the agreemont
          the parties to the Deedi
                                   !*J                                                                     of
          You arE iffkuct€d that to prov6 a ltrn-utual
                                                       migtake," the
                                                                     {Ifotds   ml{   prove   (l)a mistake of fact,
          .9/rf;*d$#allv
                           bv tno fanies to the nr"a,
                                                            cuuoa   *r,r.hfi*i.li; -d;,        tho subject matte,r

          You are firrther instrustsd tbat a *uT*ty deed
                                                         will pass all of the oshte owned by the grantor
          ff"ff:ai
                       the convevance unless       tk;;;;;;.;fi;    or orcoprioru which reduce the ostate
                                                                                                         at




         Arrswer:                          nn
         Answer "Yss".or'\{o..           *l! L _




         CltARoBoFTlcCouRT
                                                                                                            6tr0

t   ro//oo'd       6sgz   s/z gcffiffJ                           x3u'D rst0 AHn0t tH|IsngvHvs      9f:0[    s   toz/?zr!0
                                                     QUESTTON NO.    3
                                 "Yos" to Quesdon No. 2, then
           fllHffi#:"d                                        auswer thie quostion. orherwise
                                                                                              do not answer

           Quostion::
           Have ths Arfords provod that they
                                             euiercised due diligence in reviewing
                                                                                   the Deed?
           Instructlon:
           You are inst'cte'd that ths standard
                                                of diligenee in rcviewiqg the Deed is that djrigecrse
           ordinary prudent lr.rson would havous.a
                                                   udl thr il;;;rir"ilar       oircumetsnoes.
                                                                                                      sn

          Anrwerl
          Answer *yes'    or,No.r,_lI_




         cHer,aeorrfi   couRT-
                                                                                                        7n0
r   r0r800'd       68EZ $/Z   gEffiffJ)
                                                              x3u-D ISt0 A${nol SilrsnDvHvs     9}:0[   s   r0z/fzrFo
                                                           QIJBSTIONNO.4
                                     "Ye'" to Question
           f;tilltrtr-d                                  'qo'
                                                                3, then answer this question.
                                                                                              othervuise do not a'swer

           Quesflonl
           By what dan did the Alfods
                                          discover,                 lave discovered by exercieing reasonable
           aud diligonce, the reservation
                                                   *ili; :irh:"ld
                                                           ror rract o", r" g*rrrtit A                       care
                                                "f                                     to the Deed?
          Instructlons
          You ane instrrrcted tlrat the etandard
                                                 of diligenrce in raviewing the Deed
                                                                                     is that dlrigence an
          ordinary pnrdentperson would nuu.
                                               u."a             ffilffi
                                                              ilir";"J*rar              circumshue,ss.

          Angwer:
          Answer byinserting a specificn
                                         monh, day and yesr.              _    .




        CT{ARoE   oFII{8   coI.,RT
                                                                                                               vl0
r   t0/600'd           68EZ SlZ 980()ffJ)                                 IIU'D lst0 A$no) 3H[sngvHvs    9?:0t s toe/?zt?o
                                             REQUTSTED QtrEsTroN NO. 5

            HnffiH'iil#il#*lr*:1il:'                  t   or "Yes" to Question No. 2,
                                                                                      then answsr this question.

            Queetlon:
            whst sum of money' if gy, if paid rcy
            Alfods for the damages, if any, tn*tlttur*aT    -oash,
                                                                   woula   raifland reasonnbly compe,nsatc ths
                                                            m*   oe roin#,     bensath Tragt olsbelng leased?
            fnstruction:
            You shatl considsr only.the difibrcnce,
                                                      il *y,   botween the ruyalty the Alfords
                                                                                               received and the
            ;HH#,*#;H:f#rHffiru:Jmitn"l,*"i,l,r,,r.n;r,m.ilil;;titreroone.
            Do not add any amount for lntsest
                                              on damages, if any,

           Angwer:
           Axswerin doilars and cents, if any,.
                                                $.




          cnARcE 0F THB   couni
                                                                                                         9n0
                                                                                                 .
I toro   to'd           6Btz s/z ggd)ffJ)                          xtu'E Isto AIHnol   SH|ISnDVHVS   9?:0t   s   t0zrlz/Fo
                                                   C\t*re-qry++
                                                    VERDICT CERTFICATE
              If the verdict is unanimoru,
                                           t'e prssidingj*r,or should sign
                                                                           below.


              Preslding Juror




              Ifthe verdict   ie not unanimo's, then
                                                     the deciding   jruon shourd sign
                                                                                      berow.




                       tr{ffi-'
                      ffiH,#J
                      pyurS/rtuTf,fiii




         cuenoeoFnrgdti
                                                                                                               tOtr0
t I0/1 t0'd                       eE$ffJ
                       68EZ S/Z
                                                                     x3u-lt Istc AIHn0) 3H|lsntvHvs 9?:0   t     s   toz/lz/Fo
                                                  No.    cv-i2_-e344 '*ffiJi?ffi
                                                                     tri
                                                                     on,,{tffi*,
                                                                                 dy;i
                                                                                 sY*
  :#ffiS
                   ALFORD AND MARY              LOU !          IN TFIE DISTRICI-'OUO4Z:'-:=**
  Plaintiffs,                                       $
                                                          $

 v.!                                                      $    1ST JUDICIAL DISTRICT
 ROBERT THOMAS T4CKEITHEN, g
 EOG RESOURCES,II{C. AND '
                             *
 CENTRAL TEXAS LAND SER'ICES
 Defendants.                 d
                                                          $    SAru    AUGUSTINE COUNTY, TEXAS

                                                   JUDGMENT
           A trial in this cause was held on
                                             Viay 6 and7,2014.

                     Alford   ancl   Mary Lou Alforcl, Plaintiffs herein,
 ro,   triulh*les                                                         appeared and announced readv



 o.r.,o*,13;:'.Jf,r,n i"o:rffi;T#;*i anci centrai rexas La'd Services,
        A jury was dr-rly acceptecl, impaneled,
                                                and sworn. The jury retumed
                      argument, ancl trre courr's inrt.u.tionr,                  its verdict        after.
 frli}.t,j|!      iljilLli;                                     uno ur", ,..i.iri"g any          speciar


                                                Plaintiffs' Claims
       with respect to the cause of action.for
                                               Trespass to 1ry fitre      asserted by plaintiffs charres
Alford and Mary Lou Alford against Def'enclant
                                                   itou.rt             iho*u,
                                                                          McKeithen, the jury finds in
                                                    charres arr",a ancr Marv r"u
ffiT"Ktrti fffffili,:ijJ'"intiffs                                                  air",d shau rAKE
           with
             respect to the cause of action
                                            fo' Reformation of a Deed assefied by piaintifl.s
charles Alford and Mary Lou Alford
                                      against ttei-enclanf Robert rnomu,
                                                                         HaiK.i,h.n, the jury
*Hitlirfti|fiilfl:ff:f;11,:na-piarntins cna'res alrord and M".t i;;;rrord shari                  rArr
           with.espect to the cause of actio'
                                                 for Declaratory Judgment asserted by plaintiffs
charles Alford a'd Mary Lou alfo'cl                                               -rvicKeithen,
                                          against Defendants Roberi rrro,nu,
Resources' Inc' and central Texas                                                                EoG
                                    Lano sirui9.9,                 in favor
Plaintiffs charles Alford and Mary r,ou              1L.:w'nno,                 r"lo Defendants,   and
                                         attor,t shall TAKBNO,THINIG by"iway
                                                                                    of such claim.
        Any relief not expressly granted on Plaintiff's'
McKeithen' EoG Resources, in-c. and                      claims against l)efendants Robert
                                                                                              Thomas
                                         central 'fexas t-ana s.ruices is nil]igo.
disposes of ail causes of action which
                                       we'.e asserted or could have been
                                                                                           This order
                                                                           asserted in this lawsuit.

Judgment
CHARLES ALFORD itND MARy LOU
                             ALFORD y. ROBER t. T HOMAS A4CKE:
EoG RESIURCES /NC                                              |HEN,
                     AND cENTRAL     rtns teiirTtnncts
                                                                                                   Page I
       Any reiiel'not expressly granted on Defendants
                                                                 EoG Resources, Inc.,s and central
Land services's claims against i)efendant                                                          rexas
                                                   Robert 'fhornas McKeithen is npxtgo.
disposes of all car-rses of action '''^"hich';iere                                             This order
                                                   asseitecl or courd have bee..rr-rul
                                                                                        in rhis iaws'it.
                                                Costs of Co_urt

         Costs are hereby taxed against pjaintiffs.

                                           postiudgment Interest

        ir is furlher OI{DERED, ADJUDGED and DECREE,D
 accr'e on the arnounts awarded hereinabove                    that nostjr-idgrnenl nterest sliall
                                            at thc rate ol. 10% per annum from the date
judgment is signed until paid.                                                               this

                                        Enforcement of Judgment
       IT IS ORDERED that any parly in favor of whom
enforce this judgment through abstiact,                      .judgment is awarded is entitled to
                                        execution and any other process necessary.

                                            Relief Not Granted
         This judgment finally clisposes of all parties
                                                        and ail claims and is appealable.

         SIGNED on _5le"g                  ,2014.




APPROVED AS TO FORtvt:




Attorney for Defendant Roberl Thomas McKeithen
1 17 Nolth Street, Suite 2

Nacogdoches, Texas 7 5961
Tel. (936) 564-9000
Fax, (936) 715-6022
Email: noelcooper@noelcooper.c0m




CHARLES ALFORD AND MAT?Y ],OL] ALFORD Y, ROBERI
                                                I'HOMAS MCKEIT'HEN,
EOC RESOURCES, INC AND CENTRAL TEXAS LAND
                                            SERrCI:S
                                                                                                   Page 2
Tom Rorie
Attonrey fot'Cha-rles Alford and Mary Lou Alford
Attorney at Law
210 North Street
Nacogdoches, Texas 7 5961
Tel: (936) s59-1 I 88
Fax: (936) 559-0099




Jason R.    Mills
Attorney for EoG Resources, Inc. and centrai 'lexas Land
                                                         Services
Freeman     Mills PC
110 N, College, Suite 1400
Tyler, Texas 15102
Tel: (903) 592-7755
Fax: (903) 592-1187




Judgrnent
cHARLES ALF)RD AND MARI'Lou ALFoRD I/. RoRER'rI-HotvtA,s L./cKLrrHEN,
EOC RESOURCEE /NC, AND CENTRAL TEXAS I,AND S!]?,C6S
                                                                        NO. Cv"12 _9344
                       CHARLES and MARY LOU
                                            ALFORD,
                                            plaintiffs                              $     n'r THE DISTRTCT COURT

                       VS,

                      ROBERT THOMAS McKEITHEN,                                            OF
                      EOG RESOURCES, fNC.,    '           and
                      CENTML TEXAS LAND SiRViCES,
                                                             Defendants                   SAN AUGUSTINE COI-NTY,
                                                                                                                 TEXAS
                                                                                                                FILED

                      TO THE HONORABLE JUDGE
                                             OF SAID COURT:

                              Now coME' CHARLES ALFORD                     and     MARY Lou ALFORD, hereilrafter
                                                                                                                 refened to as
                      "Plaintiffs"' and m.ve the corut to grant
                                                                a ne\4r trial in this       case, showing as foilows:

                                                                               1.

                          The court signed a Judgrnent in
                                                            this case on May 23,2014. Thatjudgrnont
                                                                                                     disposes of ail
                  issues in the qase, and decrees
                                                  that plainriffs take nothing by
                                                                                  way of their suit.

                                                                              2,

                             A new trial should be granted for the
                                                                   reason that the triai court
                                                                                               ened in holding that            the
                  language regarding          a   reservation of minerals found
                                                                                in the attached Exhibit ,,A,, to the
                                                                                                                     warranty Deed
                  fncm Jack Jessup and Annie Elizabeth
                                                          Jessup to charles Alford and
                                                                                          Mary Lou Alford, dated
                  April 25' 2003 ("warranry Deed'),
                                                    is incorporated into thai deed
                                                                                   and effective as a part thereof,

                                                                              3.

                             The wan'anty Deed expressly
                                                         states that it incorporates Exhibit .,A,,
                                                                                                          f.r the sole purpose of

              Page l
              Alford v McKeithcn et al
              Mtn New Trial


                                                                                                                  eoA*
                                                                                                                             n)F
rnAl   I r.|ir.   I               EnE   F   t, hF6/w $
               providing a metes and
                                     bounds d.escription for location
                                                                      of the pr.peily on the ground.
                                                                                                       Any other
               language included on
                                    Exhibit "A" for any other puryose
                                                                       in addition to that necessary
                                                                                                     to provide a
               metes and bounds des*iption
                                            is surplusage and shourd
                                                                                   be disregarded.

                                                                          4.

                     By finding that the entire contents
                                                          of Exhibit "A" to the wananty
                                                                                          Deed the court violated
              the basic rure of contract construction
                                                       that the ranguage used by the
                                                                                      pafties t0 an aseement
                                                                                                               or
              conveyance is to be given
                                        the effect intended by the parties
                                                                           as srrown by the dooument
                                                                                                      itself,
                                                                          5,

                      The court should                    new triai and rule that the lang,age
                                       $ant           a
                                                                                               in Exhibit ,0A,, attached to the
              warranly Deed that refers to a rese.ation
                                                          ofminerals is disregarded and
                                                                                            that no mineral reservation
              was effective' The court should
                                               set the case for trial on plaintiffs,
                                                                                     claims for damages and aftomey,
                                                                                                                      s
              fees.



                   WHEREFORE, Plaintiffs request
                                                       that the court grant a new trial,
                                                                                          enter an irrteriocutory
          judgment that no minerai
                                     reservation was made in the
                                                                   wafianty Deed, and set the case
                                                                                                      for triai on
          Piaintiffs' claims for damages
                                          and aftot'ney's fees; Plaintiffs
                                                                           fiuther seek such other rerief
                                                                                                          as thev
          may be entitled to receive, either
                                             in law or in equity,




          Page 2
         Alford v McKcithen et al
         Mtn NewTrial




trfln,7nn"l               eoe7 c   t,   oFcrvr.   n
                                                                             Respectfully submitted.




                                                                             State Bar
                                                                                     No. 1723g000
                                                                            210 Norrh Street
                                                                            Nacogdoches, TX ,/|196l
                                                                            (e36) 5s9-1 188
                                                                            FAX (e36) ss9_00ee
                                                                            ATTOR,NEY F'OR, FLAINTIFFS




                                                        foregoing document has
               M-#'#y#ifitT:flo-tj,fe                                          been served on opposins
                                                                                                       counser this

                                   Mr, Jason R, Mills
                                   Mr, Graham I(. Simms
                                   Fleeman Miils pC
                                   Facsirnite (903) SgZ_7
                                                          7 87


                                   Mr'. Noel D. Cooper
                                   Law Offices of Noel D.
                                                           Cooper
                                   Facsimiie (936) 7 tS-6022

                                   Mr. Bitl McWhorter
                                   Bill McWhorter & Associates
                                   Facsimile (936) 564_645 s




          Page   3
          Alford v McKeithen et al
          Mtn New Trial




cflnren11. J              Efitr'   F   l, AF6/w rl
                                                                                  ffdn.'.
                                                                                     -ey'/A,.
                                                                                            'U t!/t,
                                                                                                .w(7
                                                                                                        ""4, lol'{
                                                                                                       "{}    ^

                                        N0.   cv-12-9344
CTIARLES AI,F'OI{S .Al\D MAR.Y         LOIJ $         IN THE DISTRICT COURT
.{LFORI}                                         ii
Flaintiffs,                                      6
                                                 :
v'                                               s
                                                 $
                                                 I
                                                      crF

R.OBER.T TFIOIV{AS N4CKEtrTHEN,
                                $
EOG RESOUR.CES, iNC. AND        6
CENTRAI, TtrXAS I-AND         SER.VICES         6
Defendants.                                     $     sary.aLIGUSTINE couNTy, TEXAS

                                      OR.DER DENYING


       on August 22,2a14, the Courl considered the Plaintiffs'Motion
                                                                     for New Trial. and the
respollse thereto, and after Lrearing the arguments the
                                                        Cour:t finds that the Motion fbr New Trial

should be   []ENIEI].

                Sigrled on



                                              JUDGE PRE$--Iq.ING